Exhibit 10.1

Published CUSIP Numbers:

Deal: 23330DAH7

364-Day Revolver: 23330DAJ3

364-DAY CREDIT AGREEMENT

by and among

D.R. HORTON, INC.,

and

THE LENDERS PARTY HERETO

and

MIZUHO BANK, LTD.,

as Administrative Agent

 

 

Dated as of May 28, 2020

 

 

MIZUHO BANK, LTD.,

JPMORGAN CHASE BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I

DEFINITIONS

 

 

1.1.

 

Defined Terms

     1  

1.2.

 

Other Interpretative Provisions

     26  

1.3.

 

Accounting Terms

     27  

1.4.

 

References to Agreements and Laws

     27  

1.5.

 

Time References

     27  

ARTICLE II

THE CREDITS

 

 

2.1.

 

The Revolving Credit Facilities

     27    

2.1.1.

 

Revolving Credit Facilities

     27    

2.1.2.

 

Payment Upon Termination of Revolving Credit Commitment

     28    

2.1.3.

 

Payment

     28  

2.2.

 

Ratable Advances

     28    

2.2.1.

 

Ratable Advances

     28    

2.2.2.

 

Ratable Advance Rate Options

     28    

2.2.3.

 

Method of Selecting Rate Options and Interest Periods for Ratable Advances

     29    

2.2.4.

 

Conversion and Continuation of Outstanding Ratable Advances

     29    

2.2.5.

 

Limitations

     30    

2.2.6.

 

Interest Period

     30  

2.3.

 

Competitive Bid Advances

     30    

2.3.1.

 

Competitive Bid Option

     30    

2.3.2.

 

Competitive Bid Quote Request

     30    

2.3.3.

 

Invitation for Competitive Bid Quotes

     31    

2.3.4.

 

Submission and Contents of Competitive Bid Quotes

     31    

2.3.5.

 

Notice to Borrower

     32    

2.3.6.

 

Acceptance and Notice by Borrower

     32    

2.3.7.

 

Allocation by Competitive Bid Agent

     33    

2.3.8.

 

Limitations

     33    

2.3.9.

 

Administration Fee

     33    

2.3.10.

 

[Reserved]

     33    

2.3.11.

 

Competitive Bid Loan Maturity

     33  

2.4.

 

Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment

     33  

2.5.

 

Minimum Amount of Each Revolving Credit Advance; Maximum Number of Revolving
Credit Advances

     34  

2.6.

 

Prepayments

     34  

2.7.

 

Funding

     35  

2.8.

 

Interest Rates.

     35  

2.9.

 

Rates Applicable After Default

     35  

2.10.

 

Method and Allocation of Payments

     36  

 

i



--------------------------------------------------------------------------------

2.11.

 

Noteless Agreement; Evidence of Indebtedness

     37  

2.12.

 

Telephonic Notices

     37  

2.13.

 

Interest Payment Dates; Interest and Fee Basis

     38  

2.14.

 

Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Aggregate Revolving Credit Commitment Reductions

     38  

2.15.

 

Lending Installations

     38  

2.16.

 

Non-Receipt of Funds by the Administrative Agent

     38  

2.17.

 

[Reserved]

     39  

2.18.

 

Revolving Facility Increase

     39  

2.19.

 

[Reserved]

     40  

2.20.

 

Mitigation Obligations; Replacement of a Lender

     40  

2.21.

 

Termination of Revolving Credit Commitment of Non-Consenting Lender

     41  

2.22.

 

Defaulting Lenders

     41  

ARTICLE III

INCREASED COSTS; TAXES

 

 

3.1.

 

Increased Costs Generally

     43  

3.2.

 

Capital Adequacy

     43  

3.3.

 

Certificates for Reimbursement

     43  

3.4.

 

Delay in Requests

     43  

3.5.

 

Availability of Certain Advances; Illegality

     44  

3.6.

 

Funding Indemnification

     45  

3.7.

 

Taxes

     45  

ARTICLE IV

[RESERVED]

 

 

ARTICLE V

CONDITIONS PRECEDENT

 

 

5.1.

 

Closing Conditions

     48  

5.2.

 

Each Advance

     49  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

6.1.

 

Existence and Standing

     50  

6.2.

 

Authorization and Validity

     50  

6.3.

 

No Conflict Consent

     50  

6.4.

 

Financial Statements

     50  

6.5.

 

Material Adverse Change

     50  

6.6.

 

Taxes

     51  

6.7.

 

Litigation

     51  

6.8.

 

Subsidiaries

     51  

6.9.

 

Accuracy of Information

     51  

6.10.

 

Regulation U

     51  

6.11.

 

Material Agreements

     51  

6.12.

 

Compliance with Laws

     52  

6.13.

 

Ownership of Inventory

     52  

6.14.

 

ERISA

     52  

 

ii



--------------------------------------------------------------------------------

  6.14.1.   

Plan Assets; Prohibited Transactions

     52     6.14.2.   

Liabilities

     52     6.14.3.   

Plans and Benefit Arrangements

     52  

6.15.

 

Investment Company Act

     53  

6.16.

 

Insurance

     53  

6.17.

 

[Reserved]

     53  

6.18.

 

Environmental Matters

     53  

6.19.

 

Senior Debt Status

     53  

6.20.

 

Anti-Corruption Laws and Sanctions

     54  

6.21.

 

PATRIOT Act

     54  

ARTICLE VII

COVENANTS

 

 

7.1.

 

Financial Reporting

     54  

7.2.

 

Use of Proceeds

     55  

7.3.

 

Notice of Default

     56  

7.4.

 

Conduct of Business

     56  

7.5.

 

Taxes

     56  

7.6.

 

Insurance

     56  

7.7.

 

Compliance with Laws

     56  

7.8.

 

Maintenance of Properties

     56  

7.9.

 

[Reserved]

     56  

7.10.

 

Mergers; Consolidations; Dissolutions

     57  

7.11.

 

Distributions, Repurchases of Stock, Etc.

     58  

7.12.

 

Disposition of Assets

     58  

7.13.

 

[Reserved]

     58  

7.14.

 

Investments

     58  

7.15.

 

Liens

     58  

7.16.

 

Additional Guarantors

     58  

7.17.

 

Release of a Guarantor

     59  

7.18.

 

Inspection and Appraisal

     59  

7.19.

 

[Reserved]

     60  

7.20.

 

[Reserved]

     60  

7.21.

 

[Reserved]

     60  

7.22.

 

Plans and Benefit Arrangements

     60  

7.23.

 

[Reserved]

     61  

7.24.

 

Compliance with Environmental Matters

     61  

7.25.

 

[Reserved]

     61  

7.26.

 

Senior Debt Status

     61  

7.27.

 

Financial Covenants

     61    

7.27.1.

  

Leverage Ratio

     61    

7.27.2.

  

Borrowing Base

     61  

7.28.

 

Financial Contracts

     62  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

 

 

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 

9.1.

 

Acceleration

     64  

9.2.

 

Amendments

     64  

9.3.

 

Preservation of Rights

     65  

ARTICLE X

GENERAL PROVISIONS

 

 

10.1.

 

Survival of Representations

     66  

10.2.

 

Governmental Regulation

     66  

10.3.

 

Headings

     66  

10.4.

 

Entire Agreement

     66  

10.5.

 

Several Obligations Benefits of This Agreement

     66  

10.6.

 

Expenses; Indemnification

     66  

10.7.

 

Numbers of Documents

     68  

10.8.

 

[Reserved]

     68  

10.9.

 

Severability of Provisions

     68  

10.10.

 

Nonliability of Lenders

     68  

10.11.

 

Confidentiality

     69  

10.12.

 

Nonreliance

     69  

10.13.

 

USA PATRIOT Act

     69  

10.14.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     70  

10.15.

 

Acknowledgement Regarding Any Supported QFCs

     70  

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

 

11.1.

 

Appointment and Authority

     71  

11.2.

 

Rights as a Lender

     71  

11.3.

 

Exculpatory Provisions

     72  

11.4.

 

Reliance by Administrative Agent

     72  

11.5.

 

Delegation of Duties

     73  

11.6.

 

Resignation of Administrative Agent

     73  

11.7.

 

Non-Reliance on Administrative Agent and Other Lenders

     74  

11.8.

 

No Other Duties, Etc.

     74  

11.9.

 

Administrative Agent May File Proofs of Claim

     74  

11.10.

 

Withholding Tax

     75  

11.11.

 

Notice of Default

     75  

11.12.

 

[Reserved]

     75  

11.13.

 

Delegation to Affiliates

     75  

11.14.

 

Arranger’s Responsibilities and Duties

     75  

ARTICLE XII

SETOFF; RATABLE PAYMENTS

 

 

12.1.

 

Setoff

     75  

12.2.

 

Ratable Payments

     76  

 

iv



--------------------------------------------------------------------------------

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

13.1.

 

Participations

     77    

13.1.1.

  

Permitted Participants; Effect

     77    

13.1.2.

  

Voting Rights; Participant Register

     77  

13.2.

 

Assignments

     78  

13.3.

 

Dissemination of Information

     80  

ARTICLE XIV

NOTICES

 

 

14.1.

 

Notices

     80  

14.2.

 

Change of Address

     82  

ARTICLE XV

COUNTERPARTS

 

 

15.1.

 

Counterparts; Integration; Effectiveness

     82  

15.2.

 

Electronic Execution of Assignments

     82  

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

 

16.1.

 

GOVERNING LAW

     82  

16.2.

 

CONSENT TO JURISDICTION

     82  

16.3.

 

WAIVER OF JURY TRIAL

     83  

16.4.

 

WAIVER OF VENUE

     83  

16.5.

 

SERVICE OF PROCESS

     83  

16.6.

 

ERISA

     83  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Pricing Schedule

 

Exhibit A

  

Form of Revolving Credit Note

Exhibit B

  

[Reserved]

Exhibit C

  

Form of Commitment and Acceptance

Exhibit D

  

Form of Assignment and Assumption

Exhibit E

  

Form of U.S. Tax Compliance Certificate

Exhibit F

  

Form of Borrowing Notice

Exhibit G

  

Form of Rate Option Notice

Exhibit H

  

Form of Guaranty

Exhibit I

  

Form of Compliance Certificate

Exhibit J

  

Form of Inventory Summary Report

Exhibit K

  

Form of Competitive Bid Note

Exhibit L

  

Form of Competitive Bid Quote

Exhibit M

  

Form of Competitive Bid Quote Request

Exhibit N

  

Form of Invitation for Competitive Bid Quotes

Schedule 1

  

Lenders and Commitments

Schedule 2

  

Permitted Liens

Schedule 3

  

Litigation

Schedule 4

  

Guarantors

Schedule 5

  

Environmental Matters

 

vi



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

This 364-Day Credit Agreement, dated as of May 28, 2020, is among D.R. Horton,
Inc., a Delaware corporation, the Lenders party hereto and Mizuho Bank, Ltd., as
Administrative Agent (the “Administrative Agent”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR Advance” means an Advance consisting of ABR Loans.

“ABR Loan” means a Loan that bears interest by reference to the Alternate Base
Rate.

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a Revolving
Credit Lender for the relevant Competitive Bid Interest Period, the rate of
interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Revolving Credit Lender and accepted by the Borrower.

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Revolving
Credit Lenders to the Borrower at the same time and for the same Competitive Bid
Interest Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.

“Absolute Rate Loan” means a Loan that bears interest at the Absolute Rate.

“Additional Lender” means a New Revolving Credit Lender (approved by the
Administrative Agent and the Arranger, which approval shall not be unreasonably
withheld or delayed) or an existing Lender that elects, upon request by the
Borrower, to issue a Revolving Credit Commitment or to increase its existing
Revolving Credit Commitment, pursuant to Section 2.18.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for the
relevant Eurodollar Interest Period or, with respect to the determination of
clause (iii) of the definition of Alternate Base Rate, for a Eurodollar Interest
Period of one month, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to (a) the LIBO Rate for such Eurodollar
Interest Period multiplied by (b) the Statutory Reserve Rate. Notwithstanding
anything to the contrary set forth above, in the event the rate determined
pursuant to the preceding sentence shall be less than zero, then (for the
avoidance of doubt) the Adjusted LIBO Rate shall be deemed to be zero for
purposes of this Agreement.

“Administrative Agent” means Mizuho, in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

 

-1-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Credit Advance.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Agent Parties” is defined in Section 14.1(b).

“Aggregate Available Revolving Credit” means at any time the amount by which
(a) the Aggregate Revolving Credit Commitment exceeds (b) the principal amount
of all outstanding Revolving Credit Loans (provided that for purposes of
determining the Undrawn Fee under Section 2.4 only, Revolving Credit Loans shall
not include Competitive Bid Loans).

“Aggregate Credit Facility Limit” means $550,000,000.

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, in each case as
increased or reduced from time to time pursuant to the terms hereof. As of the
Closing Date, the Aggregate Revolving Credit Commitment is $375,000,000.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% per annum and (iii) the Adjusted LIBO
Rate applicable for an interest period of one month as published by Reuters (or
if not quoted by Reuters, such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time in immediately available funds in the London interbank market) at
approximately 11:00 a.m. (London Time) on such day, plus 1.00%. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section 3.5
hereof, then the Alternate Base Rate shall be the greater of clauses (i) and
(ii) above and shall be determined without reference to clause (iii) above. For
the avoidance of doubt, if the Alternate Base Rate as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Alternative Letter of Credit” has the meaning set forth in the Existing Credit
Agreement.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any Governmental Authority to whose jurisdiction a Loan Party is subject at such
time concerning or relating to bribery or corruption.

“Applicable Base Rate Margin” means, with respect to ABR Loans of any Series at
any time, the percentage rate per annum specified as the “Applicable Base Rate
Margin” for such Series at such time, as determined pursuant to the Pricing
Schedule.

 

-2-



--------------------------------------------------------------------------------

“Applicable Eurodollar Margin” means, with respect to Eurodollar Loans of any
Series at any time, the percentage rate per annum specified as the “Applicable
Eurodollar Margin” for such Series at such time, as determined pursuant to the
Pricing Schedule.

“Applicable Fee Rate” means, with respect to the Revolving Credit Facility of
any Series at any time, the percentage rate per annum specified as the
“Applicable Fee Rate” for such Series at such time, as determined pursuant to
the Pricing Schedule.

“Applicable Law” means, with respect to any Person, all laws and provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable to such Person, including, without limitation,
all orders and decrees of all courts and arbitrators in proceedings or actions
to which the Person in question is a party or by which it is bound.

“Applicable Rate” means the Applicable Eurodollar Margin for the applicable
Revolving Credit Facility, the Applicable Base Rate Margin for the applicable
Revolving Credit Facility or the Applicable Fee Rate, as applicable.

“Approved Bank” means any commercial bank having total Tier 1 capital of at
least $5 billion as most recently reported by Bloomberg L.P. (or if such source
does not provide such information, any other authoritative public source
designated by the Administrative Agent) and any Fund that is administered or
managed by (a) such a bank, (b) an Affiliate of such a bank or (c) an entity or
an Affiliate of an entity that administers or manages such a bank.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Mizuho Bank, Ltd. and its successors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Assumed Purchase Money Loans” means at any time (a) the outstanding amount of
all loans secured by assets purchased by any Loan Party and assumed or entered
into by such Loan Party within 180 days after the date of purchase, provided
that (i) the amount of any such loan does not exceed the purchase price of the
applicable asset and (ii) such loan may only be secured by a security interest
on such asset and improvements constructed thereon in the normal course of the
Loan Parties’ homebuilding business and (b) any amendment, modification,
extension or refinancing of such loans, provided that with respect to the loans,
as amended, modified, extended, or refinanced (A) the aggregate amount thereof
shall not exceed the purchase price of the applicable asset and (B) such loans
and refinancings shall not be secured by any assets of any Loan Party other than
those initially purchased by the applicable Loan Party and improvements
constructed thereon in the normal course of the Loan Parties’ homebuilding
business.

“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.

“Available Revolving Credit” means, with respect to any Series of Revolving
Credit Facility at any time, the amount by which (a) the aggregate amount of
Revolving Credit Commitments under such

 

-3-



--------------------------------------------------------------------------------

Series exceeds (b) the principal amount of all outstanding Revolving Credit
Loans under such Series (provided that for purposes of determining the Undrawn
Fee under Section 2.4 only, Revolving Credit Loans shall not include Competitive
Bid Loans).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“BB Compliance Date” is defined in Section 7.27.2(i).

“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by the
Borrower or any member of the Controlled Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” is defined in Section 10.15.

“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Book Value” means, with respect to any asset, the net book value thereof as
included in the Borrower’s most recent consolidated financial statements
delivered pursuant to Section 7.1.

“Borrower” means D.R. Horton, Inc., a Delaware corporation, and its successors.

“Borrowing Base” means at any time the sum (without duplication) of the
following:

(i) 100% of Unrestricted Homebuilding Cash in excess of $25,000,000;

(ii) 90% of the sum of the Book Value of all funds in escrow payable to, but not
yet received by, a Loan Party following, and related to, a Dwelling Unit
closing;

(iii) 85% of the sum of the Book Value of all Dwelling Lots included in the Loan
Inventory;

(iv) 65% of the sum of the Book Value of all Developed Lots included in the Loan
Inventory;

(v) 65% of the sum of the Book Value of all Lots Under Development which are
included in the Loan Inventory; provided that if, after a parcel of land is
designated a Lot Under

 

-4-



--------------------------------------------------------------------------------

Development, development of such parcel has commenced and thereafter ceases for
forty-five (45) calendar days or more (other than by reason of a Force Majeure
Delay), at the discretion of Administrative Agent, such parcel may be
categorized as Unimproved Land until development of such Lot Under Development
is resumed; and

(vi) 40% of the sum of the Book Value of all Unimproved Land which is included
in the Loan Inventory;

provided that (a) to the extent the sum of (iv), (v) and (vi) would exceed 50%
of the Borrowing Base, such excess shall be disregarded in the calculation of
the Borrowing Base, (b) no asset that is not wholly owned by a Loan Party shall
be included in the Borrowing Base and (c) no asset that is subject to any Lien
(other than Liens described in clause (i), (ii), (iii), (iv), (v), (vii),
(viii), (x), (xx), (xxii) or (xxvi) of the definition of “Permitted Liens”)
shall be included in the Borrowing Base.

“Borrowing Base Requirement” is defined in Section 7.27.2(i).

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.2.3.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided, that any lease entered into after the date of
this Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of the date hereof shall be treated as an
operating lease for all purposes under this Agreement.

“Cash Equivalents” means cash and cash equivalents, as defined under GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any one or more of the following
events:

(i) any sale, lease, or other transfer (in one transaction or a series of
transactions) of all or substantially all of the consolidated assets of the
Borrower to any Person (other than any

 

-5-



--------------------------------------------------------------------------------

Subsidiary of the Borrower (other than Forestar Group Inc. or any of its
Subsidiaries)), provided that a transaction where the holders of all classes of
Voting Stock of Borrower immediately prior to such transaction own, directly or
indirectly, Voting Stock representing more than 50% of the voting power of all
the Voting Stock of such Person immediately after such transaction shall not be
a Change of Control;

(ii) a “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act (other than (x) the Borrower or (y) Donald R. Horton, Terrill J. Horton, or
their respective wives, children, grandchildren and other descendants, or any
trust or other entity formed or controlled by any of such individuals)) publicly
discloses, including, without limitation, by filing a Schedule 13D or Schedule
TO, or the Borrower or any of its Subsidiaries publicly discloses, including
without limitation, by filing any other schedule, form or report under the
Exchange Act (including, without limitation, a Current Report on Form 8-K),
facts indicating that such person or group has become the ultimate “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of Voting Stock of the
Borrower representing 50% or more of the voting power of the Voting Stock of the
Borrower; or

(iii) the stockholders of Borrower approve any plan or proposal for the
liquidation or dissolution of Borrower; provided that a liquidation or
dissolution of Borrower which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (i) above shall not
constitute a Change of Control.

“Closing Date” means May 28, 2020, the Business Day on which the conditions set
forth in Section 5.1 were satisfied or waived.

“Code” means the Internal Revenue Code of 1986.

“Commitment and Acceptance” is defined in Section 2.18(b).

“Communications” is defined in Section 14.1(b).

“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by one or more of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Interest Period.

“Competitive Bid Agent” means, with respect to a Competitive Bid Quote Request,
either the Administrative Agent or the Borrower, as specified in such
Competitive Bid Quote Request as provided in Section 2.3.2.

“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.

“Competitive Bid Interest Period” means, in the case of a Eurodollar Bid Rate
Advance, a Eurodollar Interest Period and, in the case of an Absolute Rate
Advance, a period of not less than 14 nor more than 360 days, in each case as
selected by the Borrower pursuant to this Agreement. If such Competitive Bid
Interest Period would end on a day which is not a Business Day, such Competitive
Bid Interest Period shall end on the next succeeding Business Day (except as
otherwise provided in the definition of “Eurodollar Interest Period”).

“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.

 

-6-



--------------------------------------------------------------------------------

“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurodollar Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Eurodollar Bid Rate.

“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit K hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Revolving Credit
Lender and payable to the order of such Revolving Credit Lender, including any
amendment, modification, renewal or replacement of such promissory note.

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit L hereto completed and delivered by a Revolving Credit Lender to the
Competitive Bid Agent in accordance with Section 2.3.4.

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit C hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.

“Competitive Bid Sublimit” means, at any time, an amount equal to fifty percent
(50%) of the Aggregate Revolving Credit Commitment, as such Aggregate Revolving
Credit Commitment may increase or decrease from time to time hereunder.

“Compliance Certificate” means a Compliance Certificate, in substantially the
form of Exhibit I, required to be delivered pursuant to Section 7.1

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Loan Parties calculated on a consolidated basis as of such time in
accordance with GAAP. For the avoidance of doubt, “Consolidated Net Worth” shall
not include the stockholders’ equity attributable to Non-Loan Parties.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Covered Entity” is defined in Section 10.15.

“Covered Party” is defined in Section 10.15.

“Credit Facilities” means, collectively, each of the credit facilities and lines
of credit of the Borrower or one or more Guarantors in existence on the date of
this Agreement and one or more future facilities or lines of credit among or
between the Borrower or one or more Guarantors and one or more lenders pursuant
to which the Borrower or any Guarantor may incur indebtedness for working
capital and general corporate purposes (including acquisitions), as any such
facility or line of credit may be amended, restated, supplemented or otherwise
modified from time to time, and includes any agreement extending the maturity
of, increasing the amount of, or restructuring, all or any portion of the
Indebtedness under such facility or line of credit or any successor facilities
or lines of credit and includes any facility or line of credit with one or more
lenders refinancing or replacing all or any portion of the Indebtedness under
such facility or line of credit or any successor facility or line of credit,
provided, in each case, that such credit facility shall provide for commitments,
or there shall be loans or other extensions of credit outstanding thereunder, in
each case in excess of $50 million.

 

-7-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event described in Article VIII.

“Default Right” is defined in Section 10.15.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing in good faith that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states in good faith that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Developed Lots” means, as of any date of determination, subdivision lots that
are wholly-owned by any Loan Party, subject to a recorded plat and which are in
substantial compliance with Applicable Laws and are suitable for the
construction thereon of foundations for a Dwelling Unit, which Borrower has
designated as “Developed Lots” in the most recently delivered Inventory Summary
Report (exclusive of any Dwelling Lot). An individual Developed Lot is sometimes
referred to herein as a “Developed Lot.”

“Disqualified Equity Interests” means any equity interest that, by its terms (or
by the terms of any security or other equity interests into which it is
convertible or for which it is exchangeable at the election of the holder
thereof), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or

 

-8-



--------------------------------------------------------------------------------

asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Revolving Credit Commitments), (b) is redeemable at the
option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness prior to the date that is ninety-one (91) days
after the Revolving Credit Facility Termination Date at the time such
Disqualified Equity Interests are issued; provided that if such equity interests
are issued pursuant to a plan for the benefit of employees of the Borrower or
its Subsidiaries or by any such plan to such employees, such equity interests
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Borrower or the Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Distribution” means the payment of any dividend or other distribution (whether
in cash or other tangible property) on any capital stock or other equity
interest of Borrower or any Subsidiary, to any Person or Persons other than any
Loan Party.

“Dwelling Lot” means, as of any date of determination, Developed Lots with
Dwelling Units which any Loan Party has designated as “Dwelling Lots” in the
most recently delivered Inventory Summary Report. The term “Dwelling Lot”
includes the Dwelling Unit located thereon. An individual Dwelling Lot is
sometimes referred to herein as a “Dwelling Lot.”

“Dwelling Unit” means, as of any date of determination, a house which any Loan
Party has constructed or is constructing on a Developed Lot which any Loan Party
has designated as “Dwelling Units” in the most recently delivered Inventory
Summary Report.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway or any other member state of the European
Economic Area.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

“Encumbered Inventory” means any Inventory that secures any Indebtedness.

“Environment” means ambient air, indoor air and any workplace, surface water,
groundwater, drinking water, soil, land surface and subsurface strata, and
natural resources such as wetlands, flora and fauna.

 

-9-



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
permit or license conditions, ordinances, judgments, orders, decrees and other
applicable requirements of law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the Environment, to
the Release or threatened Release of Regulated Substances or, to human health
and safety with regard to exposure to Regulated Substances.

“Environmental Liability” means any liability, obligation, loss, claim, damage,
action, order or cost, contingent or otherwise, of the Borrower and its
Subsidiaries, resulting from or based upon (a) any actual or alleged violation
of Environmental Law, (b) exposure to any Regulated Substances, (c) the Release
or threatened Release of any Regulated Substances or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing items (a) through (c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance consisting of Eurodollar Loans. For the
avoidance of doubt, the term “Eurodollar Advance” includes a Eurodollar Ratable
Advance or a Eurodollar Bid Rate Advance.

“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.

“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Revolving Credit Lender for the relevant Eurodollar Interest Period, the
sum of (a) the Adjusted LIBO Rate applicable to such Eurodollar Interest Period,
plus or minus (b) the Competitive Bid Margin offered by such Revolving Credit
Lender and accepted by the Borrower. The Eurodollar Bid Rate shall be rounded to
the next higher multiple of 1/100 of 1% if the rate is not such a multiple.

“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.

“Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears interest at
the Eurodollar Bid Rate.

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance (other
than a Eurodollar Bid Rate Advance), a period of one week or one, two, three or
six months or, with respect to a Eurodollar Bid Rate Advance, a period of one,
two, three or six months, in each case commencing on a Business Day selected by
the Borrower pursuant to this Agreement. Such Eurodollar Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If a Eurodollar Interest Period would
otherwise end on a day which is not a Business Day, such Eurodollar Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Eurodollar
Interest Period shall end on the immediately preceding Business Day.

 

-10-



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Loan which bears interest by reference to the Adjusted
LIBO Rate, which, for the avoidance of doubt, includes each Eurodollar Bid Rate
Loan or Eurodollar Ratable Loan.

“Eurodollar Ratable Advance” means a Revolving Credit Ratable Advance consisting
of Eurodollar Ratable Loans. Unless context indicates otherwise, Eurodollar
Ratable Advance shall refer to the Revolving Credit Ratable Advance of the same
Type made among all Series at the same time on a given Borrowing Date, as to
which a single Interest Period is in effect.

“Eurodollar Ratable Loan” means a Revolving Credit Ratable Loan which bears
interest by reference to the Adjusted LIBO Rate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, respect to the Administrative Agent, any Lender, or any
other recipient of any payment made by or on account of any obligation of any
Loan Party under any Loan Document, (a) any Taxes imposed on or measured by such
recipient’s net income (however denominated), franchise Taxes (imposed in lieu
of net income Taxes), and branch profits Taxes, in each case, imposed as a
result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office,
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or imposed by any jurisdiction as a result of a connection between the
recipient and such jurisdiction (other than a connection resulting from
negotiating, executing, delivering, becoming a party to or performing its
obligations or receiving a payment under, receiving or perfecting a security
interest under, engaging in any other transaction pursuant to or enforcing, any
Loan Document), (b) in the case of a Lender (other than an assignee pursuant to
an assignment request by the Borrower under Section 2.20(b)), any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect immediately prior to the date on which
such Lender becomes a party to this Agreement (or designates a new lending
office), except in each case to the extent that, pursuant to Section 3.7,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it designated a new lending office, (c) any withholding Taxes
attributable to such recipient’s failure to comply with Section 3.7(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of September 7,
2012, as amended from time to time, by and among the Borrower, the lenders party
thereto from time to time and Mizuho, as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding anything to the contrary set forth above, in the event the rate
determined pursuant to the preceding sentence shall be less than zero, then (for
the avoidance of doubt) the Federal Funds Effective Rate shall be deemed to be
zero for purposes of this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
but excluding in each case any accelerated share repurchase contract or similar
instrument, in each case which does not represent a liability on the Borrower’s
balance sheet under GAAP, with respect to a repurchase by the Borrower of its
common stock that is permitted under this Agreement.

“Fixed Rate Advance” means a Eurodollar Advance or an Absolute Rate Advance.

“Fixed Rate Loan” means a Eurodollar Loan or an Absolute Rate Loan.

“Force Majeure Delay” means a delay to the development of a Lot Under
Development or a delay to the construction of a Dwelling Unit or a Dwelling Lot
which is caused by fire, earthquake, or other Acts of God, strike, lockout, acts
of public enemy, riot, insurrection, or governmental regulation of the sale or
transportation of materials, supplies, or labor; provided that (i) Borrower
furnishes Administrative Agent with written notice of any such delay within ten
(10) days from the commencement of any such delay and (ii) the period of the
Force Majeure Delay shall not exceed the period of delay caused by such event.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board which (a) with respect to the covenants
contained in Section 7.27 (and, to the extent used in or relating to such
covenants, any defined terms) are in effect on the date hereof, unless amended
pursuant to Section 1.3, and (b) for all other purposes hereunder, are
applicable from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means any Subsidiary of the Borrower that has executed the Guaranty
Agreement and has not been released therefrom in accordance therewith.

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Lenders, as such guaranty agreement may be amended or
modified (including, without limitation, by delivery of a Supplemental Guaranty)
and in effect from time to time.

“Increase Date” is defined in Section 2.18(c).

“Indebtedness” means (without duplication), for any Person, the sum of the
following: (a) all liabilities, obligations, and indebtedness of such Person for
money borrowed; (b) all liabilities, obligations,

 

-12-



--------------------------------------------------------------------------------

and indebtedness of such Person which are evidenced by bonds, notes, debentures,
or other similar instruments, or by Capitalized Leases; (c) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (but excluding accrued expenses and trade accounts payable arising in
the ordinary course of business and any obligation to pay a contingent purchase
price as long as such obligation remains contingent or is paid within 10 days
after it becomes due and payable); (d) the face amount of all drawn letters of
credit and bankers’ acceptances issued for the account of such Person, and
without duplication, all drafts drawn and unpaid thereunder; (e) all
Disqualified Equity Interests; (f) all net obligations under all Financial
Contracts determined in accordance with GAAP; and (g) all obligations of the
type referred to in clauses (a) through (f) preceding of other Persons that are
either (i) guaranteed in any manner by such Person or (ii) secured by any Lien
on any property or asset of such Person (but only to the extent of the value of
such property or asset if such obligations have not been assumed by such
Person). In no event shall Indebtedness include Indebtedness owed by one Loan
Party to another Loan Party.

“Indemnified Taxes” means any and all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” is defined in Section 10.6(b).

“Interest Period” means a Eurodollar Interest Period or a Competitive Bid
Interest Period (as applicable).

“Inventory” means all Land Parcels, Lots Under Development, Developed Lots, and
Dwelling Lots and all real and personal property, improvements, and fixtures
wholly-owned by a Loan Party related thereto (but excluding any of the foregoing
that is not owned by a Loan Party but is under a purchase option in favor of a
Loan Party).

“Inventory Summary Report” means the written summary of the Loan Inventory, in
substantially the form of Exhibit J, to be prepared by Borrower and submitted to
Administrative Agent in accordance with Section 7.27.2(ii).

“Investment” by a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) to another Person
or contribution of capital by such Person to another Person; the acquisition by
such Person of stocks, bonds, mutual funds, partnership interests, notes,
debentures or other securities of another Person; any deposit accounts and
certificate of deposit acquired by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts of another
Person acquired by such Person.

“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or
(ii) Baa3 or higher by Moody’s.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit N hereto, completed and delivered by
the Competitive Bid Agent to the Revolving Credit Lenders in accordance with
Section 2.3.3.

“IRS” means the Internal Revenue Service.

“Land Parcels” means parcels of land wholly-owned by a Loan Party which are, as
of the date of determination, not scheduled for commencement of development into
Developed Lots during the six (6) calendar months immediately following such
date of determination and which Borrower has designated as “Land Parcels” in the
most recently delivered Inventory Summary Report. An individual Land Parcel is
sometimes referred to as a “Land Parcel.”

 

-13-



--------------------------------------------------------------------------------

“Lender” means a Revolving Credit Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.

“Leverage Ratio” means at any time the ratio of (a) (i) Total Indebtedness
(excluding Alternative Letters of Credit and outstanding letters of credit or
similar arrangements not issued under the Existing Credit Agreement to the
extent collateralized by cash, Marketable Securities and/or Cash Equivalents),
less (ii) Permitted Nonrecourse Indebtedness, less (iii) Unrestricted
Homebuilding Cash in excess of $25,000,000, to (b) Tangible Net Worth.

“LIBO Rate” means, with respect to any Eurodollar Advance for any Eurodollar
Interest Period, the London Interbank Offered Rate (“LIBOR”) as published by a
nationally recognized service such as Reuters, Bloomberg or the Wall Street
Journal (a “Screen Rate”), at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of the Eurodollar Interest Period for
such Eurodollar Advance, as the rate for dollar deposits with a maturity
comparable to such Eurodollar Interest Period. Notwithstanding anything to the
contrary set forth above, in the event the rate determined pursuant to the
preceding sentence shall be less than zero, then (for the avoidance of doubt)
the LIBO Rate shall be deemed to be zero for purposes of this Agreement. In the
absence of a period comparable to the applicable Interest Period being available
as a Screen Rate (a “Discontinued Interest Period”), then (provided there are
Screen Rates for other Interest Periods for Dollars) the LIBO Rate shall mean
the Interpolated Screen Rate as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. “Interpolated
Screen Rate” shall be the rate determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate which results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available for
Dollars) which is less than the relevant Discontinued Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) which exceeds the relevant Discontinued Interest Period,
each as of approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of the Discontinued Interest Period.

“LIBOR” has the meaning ascribed to such term in the definition of “LIBO Rate”.

“Lien” means any lien (statutory or other), mortgage, security interest, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof). For avoidance of doubt,
the term “Loan” includes each Revolving Credit Loan and Competitive Bid Loan.

“Loan Documents” means this Agreement, the Guaranty Agreements, any Notes issued
pursuant to Section 2.11 and any other amendments of and joinders to this
Agreement and the other Loan Documents.

 

-14-



--------------------------------------------------------------------------------

“Loan Inventory” means, as of any date of determination, Unimproved Land, Lots
under Development, Developed Lots and Dwelling Lots which are not encumbered by
a Lien or Liens (other than any Permitted Liens) and which have been designated
by Borrower as “Loan Inventory” in the most recently delivered Inventory Summary
Report, but excluding any Encumbered Inventory.

“Loan Parties” means the Borrower and the Guarantors.

“Lots Under Development” means, as of any date of determination, parcels of land
which are, as of the date of determination, being developed into Developed Lots
or which are scheduled for the commencement of development into Developed Lots
within six calendar months after the date of determination, and which Borrower
has designated as “Lots Under Development” in the most recently delivered
Inventory Summary Report.

“Marketable Securities” means (i) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or any agency or instrumentality thereof, (ii) dollar denominated
time and demand deposits and certificates of deposit with maturities of two
years or less from the date of acquisition and overnight bank deposits of any
commercial bank having total Tier 1 capital as most recently reported by
Bloomberg L.P. of at least $500,000,000 or long-term debt or deposit ratings of
A- by S&P or A3 by Moody’s, (iii) repurchase obligations of any bank satisfying
the requirements of clause (ii) of this definition, (iv) commercial paper and
variable or fixed rate notes of a domestic issuer rated at least A-2 or better
by S&P or P-2 or better by Moody’s and in either case maturing within two years
after the date of acquisition, (v) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States or by any political subdivision
or taxing authority of any such state, commonwealth or territory, and such
securities of such state, commonwealth, territory, political subdivision or
taxing authority, as the case may be, are rated at least A- by S&P or A3 by
Moody’s, (vi) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any member country of the OECD that
are rated at least A- by S&P or A3 by Moody’s, (vii) securities with maturities
of two years or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause
(ii) of this definition, (viii) shares of “money market funds” that comply with
the criteria set forth in Rule 2a-7 of the Investment Company Act of 1940, as
amended, or (ix) bonds with maturities of two years or less from the date of
acquisition and that have an Investment Grade Rating.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Loan Parties taken
as a whole, (ii) the ability of the Loan Parties taken as a whole to perform
their material obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Indebtedness” is defined in Section 8.4.

“Mizuho” means Mizuho Bank, Ltd.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Borrower or any member of the Controlled Group makes or is obligated to make
contributions, or during the preceding six plan years, has made or been
obligated to make contributions.

 

-15-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

“New Revolving Credit Lender” means an Additional Lender that, immediately prior
to its assumption of a Revolving Credit Commitment of a Revolving Credit Lender
under any Series pursuant to Section 2.20 or its issuance of a Revolving Credit
Commitment pursuant to Section 2.18, was not a Revolving Credit Lender
hereunder.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders in accordance
with the terms of Section 9.2 and (ii) has been approved by the Required
Lenders.

“Non-Defaulting Lender” means at any time a Lender that is not a Defaulting
Lender at such time.

“Non-Loan Parties” means Subsidiaries of the Borrower, excluding the Guarantors.

“Notes” means, collectively, the Competitive Bid Notes and the Revolving Credit
Notes; and “Note” means any one of the Notes.

“Notice” is defined in Section 14.1(c).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents, including without limitation, the Revolving Credit Obligations.

“OECD” means the Organisation for Economic Co-Operation and Development.

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, property, excise or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

“Participant” is defined in Section 13.1.1.

“Participant Register” is defined in Section 13.1.2.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

-16-



--------------------------------------------------------------------------------

“Permitted Liens” means

(i) Liens for Taxes that are not yet due and payable or due but not yet
delinquent and pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, pensions or
other social security programs;

(ii) statutory Liens, other Liens imposed by law and Liens of mechanics,
workmen, warehousemen, carriers, landlords and contractors, provided that the
Liens permitted by this subsection (ii) have not been filed or, if such Liens
have been filed, either (A) a stay of enforcement thereof has been obtained
within 60 days, (B) such Liens have been satisfied of record within 60 days
after the date of filing thereof or (C) such Liens are being contested in good
faith by appropriate proceedings and adequate reserves have been established
therefor in accordance with GAAP;

(iii) Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, development
obligations, progress payments, government contracts, utility services,
developer’s or other obligations to make on-site or off-site improvements and
other obligations of like nature, in each case incurred in the ordinary course
of business of the Loan Parties;

(iv) encumbrances consisting of zoning restrictions, easements, rights of way,
matters of plat, minor defects or irregularities in title or other restrictions,
charges or encumbrances on the use of real property, none of which materially
impairs the use of such property or the value thereof, and none of which is
violated in any material respect by existing or proposed structures or land use;

(v) Liens, if any, in favor of the Administrative Agent for the benefit of the
Lenders;

(vi) Liens on cash, Cash Equivalents or Marketable Securities in favor of any
Lender or other bank or financial institution (including as agent) as security
for the obligations of any Loan Party under letters of credit not issued under
this Agreement in an aggregate face amount not exceeding $200,000,000;

(vii) Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including under any credit card, purchasing card or similar program, but
not securing Indebtedness;

(viii) Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;

(ix) any Lien existing on the date of this Agreement and described on Schedule 2
hereto and any Lien securing a refinancing of the Indebtedness secured by a Lien
described on Schedule 2, provided that the principal amount secured thereby is
not hereafter increased and no additional assets (except for improvements
constructed on such assets in the normal course of the Borrower’s business)
become subject to such Lien unless such change would be permitted under other
provisions hereof;

 

-17-



--------------------------------------------------------------------------------

(x) the following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
the property subject to any such Liens is not yet subject to foreclosure or sale
or as to which levy and execution thereon have been stayed and continue to be
stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:

(1) claims or Liens for Taxes due and payable; provided that the Loan Parties
maintain such reserves and other appropriate provisions as shall be required by
GAAP and pay all such Taxes forthwith upon the commencement of proceedings to
foreclose any such Lien; or

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(xi) purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;

(xii) Liens securing Permitted Purchase Money Loans and Permitted Nonrecourse
Indebtedness described in the definitions of such terms;

(xiii) Liens securing additional Senior Indebtedness; provided such Liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders and subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(xiv) Liens on assets of Non-Loan Parties;

(xv) Liens on Investments in Non-Loan Parties;

(xvi) [Reserved];

(xvii) Liens of a Loan Party which existed prior to such entity becoming a Loan
Party (and were not incurred in anticipation of becoming a Loan Party);

(xviii) Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of becoming a Loan
Party);

(xix) judgment Liens that would not constitute a Default under Section 8.8;

(xx) Liens securing community development district bonds or similar bonds issued
by any Governmental Authority to accomplish similar purposes and Liens incurred
in connection with pollution control, industrial revenue, water, sewage or other
public improvement bonds or similar bonds in each case incurred in the ordinary
course of business of the Loan Parties;

(xxi) Liens on the assets and properties of joint ventures or limited
partnerships that are not wholly-owned Subsidiaries of the Loan Parties;

(xxii) Liens securing the Borrower’s and/or its Subsidiaries’ obligations (not
constituting Indebtedness) to third parties, in connection with joint
development agreements with such third parties, to perform and/or pay for or
reimburse the costs of construction and/or development related to or benefiting
the Borrower’s or its Subsidiaries’ property and property belonging to such
third parties, in each case incurred in the ordinary course of business of the
Loan Parties;

 

-18-



--------------------------------------------------------------------------------

(xxiii) Liens on any office building owned by any Loan Party;

(xxiv) Liens on any clubhouse located in any development of a Loan Party;

(xxv) Liens on Inventory securing Indebtedness in favor of a seller of such
Inventory; provided that such Liens attach to such Inventory substantially
contemporaneously with the acquisition thereof;

(xxvi) leases or subleases granted to others not materially interfering with the
ordinary business of the Borrower and its Subsidiaries taken as whole;

(xxvii) Liens constituting the pledge or deposit of cash or other Property in
conjunction with obtaining surety, performance, completion or payment bonds and
letters of credit or other similar instruments or providing earnest money
obligations, escrows or similar purpose undertakings or indemnifications in the
ordinary course of business of the Borrower and its Subsidiaries;

(xxviii) Liens securing Indebtedness incurred to refinance any Indebtedness
secured by a Lien referred to in clauses (ix), (xi), (xvii) or (xviii); provided
the amount of Indebtedness secured thereby is not increased and the Liens do not
attach to any additional assets; and

(xxix) Liens securing other Indebtedness or obligations in an amount not in
excess of $100,000,000 in the aggregate.

“Permitted Nonrecourse Indebtedness” means with respect to any Person means
Indebtedness of such Person for which (i) (a) with respect to Indebtedness
related to the acquisition of Property, the sole legal recourse for collection
of principal and interest on such Indebtedness is against the specific Property
identified in the instruments evidencing or securing such Indebtedness (and/or
any accessions thereto and proceeds thereof) and such Property was acquired with
the proceeds of such Indebtedness or such Indebtedness was incurred within 180
days after the acquisition of such Property or (b) with respect to Indebtedness
related to constructing improvements on Property, the sole legal recourse for
collection of principal and interest on such Indebtedness is against the
specific Property and/or the improvements being financed and identified in the
instruments evidencing or securing such Indebtedness (and/or any accessions
thereto and proceeds thereof) and such improvements were financed with the
proceeds of such Indebtedness or such Indebtedness was incurred within 180 days
after the construction of such improvements has commenced and (c) with respect
to any amendment, modification, extension or refinancing of any Indebtedness
referred to in clause (a) or (b), the sole recourse is to the Property referred
to in such clause and no other Property and (ii) no other assets of such Person
may be realized upon in collection of principal or interest on such
Indebtedness; provided that the aggregate principal amount of Permitted
Nonrecourse Indebtedness at any time outstanding shall not exceed an amount
equal to the greater of (x) 3% of Tangible Net Worth of the Loan Parties at such
time and (y) $250,000,000. Indebtedness which is otherwise Permitted Nonrecourse
Indebtedness will not lose its character as Permitted Nonrecourse Indebtedness
because there is recourse to the borrower, any guarantor or any other Person for
(a) environmental or tax warranties and indemnities and such other
representations, warranties, covenants and indemnities as are customarily
required in such transactions, or (b) indemnities for and liabilities arising
from fraud, misrepresentation, misapplication or non-payment of rents, profits,
insurance and condemnation proceeds and other sums actually received by the
borrower from secured assets to be paid to the lender, waste and mechanics’
Liens.

“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.

 

-19-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Platform” is defined in Section 14.1(b).

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest most recently published in the Money
Rates section of The Wall Street Journal from time to time as the Prime Rate in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Publicly Traded Debt Securities” means (i) any issue of debt securities of the
Borrower issued under the Indenture, dated as of May 1, 2012 or the Indenture
dated as of June 9, 1997 and (ii) any other issue of debt securities of the
Borrower or any Subsidiary (other than Forestar Group Inc. and its Subsidiaries)
originally issued in a public offering registered with the SEC or in an offering
pursuant to Rule 144A under the Securities Act and of which issue at least
$50 million aggregate principal amount is outstanding.

“QFC” is defined in Section 10.15.

“QFC Credit Support” is defined in Section 10.15.

“Quarterly Payment Date” means (a) with respect to any calendar quarter, not
later than five days following Administrative Agent’s delivery to the Borrower
of the invoice for such calendar quarter and (b) the Revolving Credit Facility
Termination Date.

“Ratable Advance” means a Revolving Credit Ratable Advance.

“Rate Option” means the Alternate Base Rate or the Adjusted LIBO Rate.

“Rate Option Notice” is defined in Section 2.2.4.

 

-20-



--------------------------------------------------------------------------------

“Register” is defined in Section 13.2(c).

“Regulated Substances” means any pollutant or contaminant, waste, material,
compound, chemical or substance regulated under Environmental Laws, including
without limitation, petroleum or petroleum-derived products, asbestos containing
material, toxic mold, radon gas or off-specification drywall or wallboard.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting, leaching or migrating
of Regulated Substances into or through the Environment, or into, from or
through any structure.

“Removal Effective Date” is defined in Section 11.6(b).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
or the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.

“Required Lenders” means (a) on any date of determination prior to termination
of the Aggregate Revolving Credit Commitment, those Lenders (other than
Defaulting Lenders) holding more than fifty percent (50%) of the Aggregate
Revolving Credit Commitment (excluding the Revolving Credit Commitments of any
Defaulting Lenders), and (b) on any date of determination occurring after the
termination of the Aggregate Revolving Credit Commitment, those Lenders (other
than Defaulting Lenders) holding more than fifty percent (50%) of the
outstanding principal amount of all Loans (excluding the Loans of any Defaulting
Lenders); provided that if the Aggregate Revolving Credit Commitment is held by
two Lenders (counting any Lender and its Affiliates as a single “Lender” for
this purpose), in determining Required Lenders for the purposes of any amendment
or modification (i) that results in an increase in the Borrowing Base as
calculated in the definition of “Borrowing Base” or (ii) to the definition of
“Change of Control” or Section 8.11, the percentages in clauses (a) and (b)
above shall be one hundred percent (100%).

“Resignation Effective Date” is defined in Section 11.6(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

-21-



--------------------------------------------------------------------------------

“Revolving Credit Advance” means a Revolving Credit Ratable Advance or a
Competitive Bid Advance.

“Revolving Credit Commitment” means, for each Revolving Credit Lender of any
Series, the obligation of such Revolving Credit Lender to make Revolving Credit
Loans of such Series, in an aggregate amount not exceeding the amount set forth
in Schedule 1 for such Revolving Credit Lender for such Series or as set forth
in any Assignment and Assumption that has become effective pursuant to
Section 13.2(b)(4) or in any Commitment and Acceptance that has become effective
pursuant to Section 2.18, as such amount may be modified from time to time
pursuant to the terms hereof. The Revolving Credit Commitment of each Lender as
of the Closing Date is set forth on Schedule 1.

“Revolving Credit Facilities” means the extensions of credit hereunder pursuant
to the Revolving Credit Commitments. Revolving Credit Facilities may be
designated by “Series.”

“Revolving Credit Facility Termination Date” means May 27, 2021 or any earlier
date on which the Aggregate Revolving Credit Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Revolving Credit Lenders” means the lending institutions identified on Schedule
1 hereto and, from and after the effective date of their respective Commitments
and Acceptances, any New Revolving Credit Lenders, and the respective successors
and assigns of any of the foregoing.

“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender under a
Revolving Credit Facility.

“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit A hereto, duly executed by the Borrower and payable to the order of a
Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.

“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans and all accrued and unpaid fees
and expenses, reimbursements, indemnities and other obligations of the Loan
Parties to the Revolving Credit Lenders or to any Revolving Credit Lender or to
the Administrative Agent or any indemnified party, in each case arising under
the Loan Documents in respect of a Revolving Credit Facility.

“Revolving Credit Ratable Advance” means a borrowing hereunder consisting of a
group of Revolving Credit Ratable Loans made at the same time, and (except as
otherwise provided Section 3.5) at the same Rate Option, and (in the case of a
Eurodollar Ratable Loans) for the same Interest Period. For the avoidance of
doubt, each Revolving Credit Ratable Advance shall consist of Revolving Credit
Loans allocated among all Series of Revolving Credit Facilities based on their
Series Revolving Credit Ratable Shares.

“Revolving Credit Ratable Loan” means a Revolving Credit Loan made pursuant to
Section 2.2 hereof.

“Revolving Facility Increase” is defined in Section 2.18(a).

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

-22-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the Closing Date, Cuba, Iran,
North Korea, Syria and the Crimean region of the Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State).

“Screen Rate” is defined in the definition of “LIBO Rate.”

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Purchase Money Loans” means at any time (a) outstanding purchase money
loans made to a Loan Party by the seller of improved or unimproved real estate
in a single transaction or separate transactions for the exclusive purpose of
acquiring such real estate for development and secured by a mortgage Lien on
such real estate or (b) any amendment, modification, extension or refinancing of
such loans, provided that with respect to the loans, as amended, modified,
extended, or refinanced (i) the aggregate amount thereof shall not exceed the
purchase price of the applicable asset, and (ii) such loans and refinancings
shall not be secured by any assets of any Loan Party other than those initially
purchased by the applicable Loan Party and improvements constructed thereon in
the normal course of the Loan Parties’ homebuilding business.

“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.

“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness.

“Series” means (i) with respect to any Revolving Credit Commitment, any group of
Revolving Credit Commitments designated as a “Series” pursuant to this
Agreement, (ii) with respect to any Revolving Credit Facility, any extensions of
credit pursuant to Revolving Credit Commitments designated as a “Series”
pursuant to this Agreement, (iii) with respect to any Revolving Credit Lender,
its character as a Lender under any Revolving Credit Facility designated as a
“Series” pursuant to this Agreement and (iv) with respect to any Revolving
Credit Loan, its character as a Revolving Credit Loan under any group of
Revolving Credit Loans designated as a “Series” pursuant to this Agreement.
Notwithstanding the references to “Series” under this Agreement, there shall be
only one Series of Revolving Credit Commitments, Revolving Credit Facilities, or
Revolving Credit Loans outstanding at any time under this Agreement.

“Series Revolving Credit Ratable Share” means, with respect to any Series,
(i) the ratio of (a) the aggregate amount of Revolving Credit Commitments of
such Series to (b) the aggregate amount of all Revolving Credit Commitments of
all Series; provided that if the Revolving Credit Commitments of such Series
have been terminated or expired, the Series Revolving Credit Ratable Share shall
be determined based on the Series Revolving Credit Ratable Share most recently
in effect, giving effect to any subsequent assignments.

 

-23-



--------------------------------------------------------------------------------

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group and no other employer.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of a Loan Party that is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.

“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the period of four consecutive fiscal quarters ending with the
fiscal quarter in which such determination is made.

“Successor Borrower” is defined in Section 7.10.

“Successor Guarantor” is defined in Section 7.10.

“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.

“Supported QFC” is defined in Section 10.15.

“Tangible Net Worth” means at any time (i) Consolidated Net Worth less
(ii) intangible assets (as determined in accordance with GAAP) of the Loan
Parties, but excluding any non-cash gain or loss of the Loan Parties after
June 30, 2012 resulting from any mark-to-market adjustments made directly to the
net worth of Loan Parties on a consolidated basis as a result of fluctuations in
the value of financial instruments owned by a Loan Party as mandated under SFAS
133.

 

-24-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, duties, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis. For the avoidance of doubt, “Total Indebtedness” shall not
include Indebtedness of Non-Loan Parties.

“Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, its outstanding Revolving Credit Loans.

“Total Revolving Credit Ratable Share” means, with respect to any Revolving
Credit Lender on any date, (i) the ratio of (a) the aggregate amount of such
Revolving Credit Lender’s Revolving Credit Commitments to (b) the aggregate
amount of all Revolving Credit Commitments or (ii) if the Revolving Credit
Commitments of any Series have been terminated, the ratio of (a) such Revolving
Credit Lender’s Total Revolving Credit Exposure for each Series with respect to
which the Revolving Credit Commitments have been terminated plus the aggregate
amount of such Revolving Credit Lender’s Revolving Credit Commitments that have
not been terminated to (b) the aggregate Total Revolving Credit Exposures of all
Lenders for each Series with respect to which the Revolving Credit Commitments
have been terminated plus the aggregate amount of all Revolving Credit
Commitments that have not been terminated.

“Transferee” is defined in Section 13.3.

“Type” means, (a) with respect to any Revolving Credit Ratable Advance under any
Series of Revolving Credit Facility, its nature as an ABR Advance or Eurodollar
Ratable Advance and (b) with respect to any Competitive Bid Advance, its nature
as an Absolute Rate Advance or Eurodollar Bid Rate Advance.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regimes” is defined in Section 10.15.

“Undrawn Fee” is defined in Section 2.4(a).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using the
Plan’s current actuarial assumptions for ongoing funding purposes.

“Unimproved Land” means parcels of land wholly-owned by a Loan Party which are,
as of the date of determination, held for future development or disposition (or
are being developed but do not qualify as “Lots under Development”) and (a) with
respect to which all requisite zoning requirements and land use requirements
have been satisfied, and all requisite approvals have been obtained (on a final
and unconditional basis) from all applicable Governmental Authorities (other
than approvals which are simply

 

-25-



--------------------------------------------------------------------------------

ministerial and non-discretionary in nature), in order to develop the parcel as
residential housing (including model homes) and construct Dwelling Units
thereon, (b) as to parcels located in California and other jurisdictions that
have comparable requirements and procedures, which are subject to a currently
effective vesting tentative map (unless a county or city where the land is
located does not grant vesting tentative maps), have received all necessary
approvals (on a final unconditional basis, other than future conditions imposed
on the development in order to obtain such approvals) by all applicable
Governmental Authorities and (c) have been designated by any Loan Party as
“Unimproved Land” in the most recently delivered Inventory Summary Report.

“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Homebuilding Cash” means cash, Cash Equivalents and Marketable
Securities of the Loan Parties that are free and clear of all Liens (other than
Permitted Liens of the type described in clause (vii) or (viii) of the
definition of “Permitted Liens”) and not subject to any restrictions on the use
thereof to pay Indebtedness and other obligations of the applicable Loan Party.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.7(g)(ii)(B)(iii).

“Voting Stock” of any specified “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) as of any date means the capital stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2. Other Interpretative Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein”, “hereunder”, “hereto” and “hereof” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Unless otherwise specified herein, “Article”, “Section”, “Exhibit” and
“Schedule” references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

 

-26-



--------------------------------------------------------------------------------

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Any references to the “date of this Agreement”, the “date hereof” or “even
date herewith” shall refer to the Closing Date.

1.3. Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, except as otherwise
specifically prescribed herein. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(y) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.4. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements, and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements, and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting such
Applicable Law.

1.5. Time References. Unless otherwise specified in the Loan Documents time
references are to Eastern Standard Time or Eastern Daylight Time (as
applicable).

ARTICLE II

THE CREDITS

2.1. The Revolving Credit Facilities.

2.1.1. Revolving Credit Facilities.

(a) Each Revolving Credit Lender agrees to extend credit under each Series of
Revolving Credit Facility for which it has a Revolving Credit Commitment, in
each case pursuant to which, and upon the terms and subject to the conditions
herein set forth:

(i) each Revolving Credit Lender severally agrees to make Revolving Credit
Ratable Loans to the Borrower in accordance with Section 2.2; and

(ii) each Revolving Credit Lender may, in its sole discretion, make bids to make
Competitive Bid Loans to the Borrower in accordance with Section 2.3.

 

-27-



--------------------------------------------------------------------------------

(b) The Revolving Credit Facilities shall be subject to the following
limitations:

(i) In no event shall the aggregate principal amount of all outstanding
Revolving Credit Loans (including Revolving Credit Ratable Loans and Competitive
Bid Loans) at any time exceed the Aggregate Revolving Credit Commitment at such
time.

(ii) With respect to each Series of Revolving Credit Facility, in no event shall
the sum of (i) the aggregate principal amount of all outstanding Revolving
Credit Ratable Loans of such Series, plus (ii) the aggregate principal amount of
Competitive Bid Loans made under the Revolving Credit Commitments of such
Series, at any time exceed the aggregate amount of Revolving Credit Commitments
of such Series at such time.

(iii) In no event shall the outstanding principal amount of all outstanding
Competitive Bid Advances exceed the Competitive Bid Sublimit.

(c) Subject to the terms hereof, each Series of Revolving Credit Facility is
available from the Closing Date to the Revolving Credit Facility Termination
Date. The Revolving Credit Commitments will expire on the Revolving Credit
Facility Termination Date.

(d) [Reserved].

(e) [Reserved].

(f) Notwithstanding Section 2.10(b) hereof, any outstanding Revolving Credit
Loans and all other unpaid Revolving Credit Obligations shall be paid in full by
the Borrower on the Revolving Credit Facility Termination Date.

2.1.2. Payment Upon Termination of Revolving Credit Commitment. Upon the
termination of any Revolving Credit Commitment, the Revolving Credit Loans made
pursuant to such Revolving Credit Commitment shall be repaid, together with
interest accrued thereon.

2.1.3. Payment. At any time that the Borrower would not be in compliance with
the covenant set forth in Section 7.27.2(i) as of the fifth Business Day after
any BB Compliance Date, the Borrower shall, on or before such fifth Business
Day, repay Revolving Credit Loans in an amount necessary to be in compliance
with such Section on such fifth Business Day.

2.2. Ratable Advances.

2.2.1. Ratable Advances. Each Revolving Credit Ratable Advance hereunder shall
consist of borrowings made from the several Revolving Credit Lenders in their
respective Total Revolving Credit Ratable Shares thereof. For the avoidance of
doubt, the parties agree that each Revolving Credit Ratable Advance shall be
made on a ratable basis among all Series of Revolving Credit Facilities then in
effect based on the Revolving Credit Commitments of each such Series. The
aggregate outstanding amount of Competitive Bid Advances shall reduce the
availability of Revolving Credit Advances as provided in Section 2.1.1 but shall
not otherwise affect the obligations of the Revolving Credit Lenders to make
Revolving Credit Ratable Advances, and (without limitation of the foregoing) no
Competitive Bid Loan shall reduce the obligation of the Revolving Credit Lender
making such Competitive Bid Loan to lend its applicable Total Revolving Credit
Ratable Share of any future Revolving Credit Ratable Advances.

2.2.2. Ratable Advance Rate Options. The Ratable Advances may be ABR Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3.

 

-28-



--------------------------------------------------------------------------------

2.2.3. Method of Selecting Rate Options and Interest Periods for Ratable
Advances. The Borrower shall select the Rate Option and, in the case of each
Eurodollar Advance, the Interest Period, applicable to any Ratable Advance, from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice of any Ratable Advance in substantially the form of Exhibit F hereto (a
“Borrowing Notice”) not later than, (x) 1:00 p.m. (New York time) (or 1:15 p.m.
(New York time) if applicable under the next succeeding sentence) on the
Borrowing Date of each ABR Advance and (y) 11:00 a.m. (New York time) (or 11:15
a.m. (New York time) if applicable under the next succeeding sentence) at least
two Business Days prior to the Borrowing Date of each Eurodollar Advance. The
Administrative Agent shall give prompt notice of each Borrowing Notice to each
applicable Lender. The time for delivery of a Borrowing Notice for an ABR
Advance that is a Revolving Credit Advance shall be extended by 15 minutes if
the day on which such Borrowing Notice is given is also a day on which the
Borrower is required to accept or reject one or more bids offered in connection
with an Absolute Rate Auction pursuant to Section 2.3.6, and the time for
delivery of a Borrowing Notice for a Eurodollar Ratable Advance shall be
extended by 15 minutes if the day on which such Borrowing Notice is given is
also a day on which the Borrower is required to accept or reject one or more
bids offered in connection with a Eurodollar Auction pursuant to Section 2.3.6.
A Borrowing Notice shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Ratable Advance;

(ii) the aggregate amount of such Ratable Advance;

(iii) the Rate Option selected for such Ratable Advance;

(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto (which shall be subject to the limitations set forth in Section 2.2.6);
and

(v) the Series and Revolving Credit Facility under which such Ratable Advance is
being requested.

2.2.4. Conversion and Continuation of Outstanding Ratable Advances. Each ABR
Advance shall continue as an ABR Advance unless and until such ABR Advance is
converted into a Eurodollar Advance in accordance with this Section 2.2.4 or is
prepaid in accordance with Section 2.6. Each Eurodollar Advance shall continue
as a Eurodollar Advance of such Type until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically continued as a Eurodollar Advance with an Interest Period of one
month unless such Eurodollar Advance shall have been either (a) prepaid in
accordance with Section 2.6, (b) continued as a Eurodollar Advance for another
Interest Period in accordance with this Section 2.2.4 or (c) converted into an
ABR Advance in accordance with this Section 2.2.4. Subject to the terms of
Section 2.5, the Borrower may elect from time to time to convert and/or continue
the Rate Option applicable to all or any part of a Ratable Advance into another
Rate Option; provided that any conversion or continuation of any Eurodollar
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. The Borrower shall give the Administrative Agent irrevocable
notice substantially the form of Exhibit G hereto (a “Rate Option Notice”) of
each conversion of an ABR Advance into a Eurodollar Advance, or continuation of
a Eurodollar Advance or the conversion of a Eurodollar Advance into an ABR
Advance, not later than 1:00 p.m. (New York time) (x) on the Business Day of the
conversion of a Eurodollar Advance into an ABR Advance or (y) at least two
Business Days prior to the date of the requested conversion or continuation of a
Ratable Advance into or as a Eurodollar Advance, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

 

-29-



--------------------------------------------------------------------------------

(ii) the aggregate amount and Rate Option applicable to the Ratable Advance
which is to be converted or continued; and

(iii) the amount and Rate Option(s) of Ratable Advance(s) into which such
Ratable Advance is to be converted or continued and, in the case of a conversion
into or continuation of a Eurodollar Advance, the duration of the Interest
Period applicable thereto (which shall be subject to the limitations set forth
in Section 2.2.6).

2.2.5. Limitations. Revolving Credit Ratable Advances shall be subject to the
applicable limitations set forth in Section 2.5.

2.2.6. Interest Period. The Interest Period of a Eurodollar Advance may not end
later than the Revolving Credit Facility Termination Date.

2.3. Competitive Bid Advances.

2.3.1. Competitive Bid Option. In addition to Revolving Credit Ratable Advances
pursuant to Section 2.2, but subject to the terms and conditions of this
Agreement (including, without limitation, the limitation set forth in
Section 2.1.1(b)(i) as to the maximum aggregate principal amount of all
outstanding Revolving Credit Loans hereunder and the limitation in
Section 2.1.1(b)(ii) as to the maximum aggregate amount of all outstanding
Competitive Bid Advances), the Borrower may, as set forth in this Section 2.3,
request the Revolving Credit Lenders, prior to the Revolving Credit Facility
Termination Date, to make offers to make Competitive Bid Advances to the
Borrower. Each Revolving Credit Lender may, but shall have no obligation to,
make any such offer in the manner set forth in this Section 2.3.

2.3.2. Competitive Bid Quote Request. When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.3, it shall transmit to the
Administrative Agent (whether or not it is the Competitive Bid Agent) by
telecopy a Competitive Bid Quote Request substantially in the form of Exhibit M
so as to be received no later than (i) at least five (5) Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurodollar Auction or
(ii) at least two (2) Business Days (or, if so agreed by the Borrower and the
Administrative Agent, one (1) (but not less than one (1)) Business Day) prior to
the Borrowing Date proposed therein, in the case of an Absolute Rate Auction.
The Competitive Bid Quote Request shall specify whether the Borrower or the
Administrative Agent shall be the Competitive Bid Agent with respect thereto,
and, if the Administrative Agent is the Competitive Bid Agent, the Borrower
shall deliver the Competitive Bid Quote Request to the Administrative Agent not
later than 10:00 a.m. (New York time) on the day on which it is required to be
delivered. Each Competitive Bid Quote Request shall specify:

(i) the proposed Borrowing Date, which shall be a Business Day, for the proposed
Competitive Bid Advance;

(ii) the aggregate principal amount of such proposed Competitive Bid Advance,
which shall be not less than $10,000,000 and in an integral multiple of
$1,000,000 if in excess thereof;

(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate; and

(iv) the Competitive Bid Interest Period applicable thereto (which may not end
after the Revolving Credit Facility Termination Date).

 

-30-



--------------------------------------------------------------------------------

The Borrower may request offers to make Competitive Bid Loans for more than one
Competitive Bid Interest Period, but not more than five Competitive Bid Interest
Periods, in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any Competitive
Bid Quote Request that did not result in a Competitive Bid Advance being made.
If the Administrative Agent is the Competitive Bid Agent, it may reject a
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit M and shall promptly notify the Borrower of such rejection by telecopy.

2.3.3. Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of delivery of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Competitive
Bid Agent shall send to each of the Revolving Credit Lenders by telecopy an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit N
hereto, which shall constitute an invitation by the Borrower to each such
Revolving Credit Lender to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section 2.3.

2.3.4. Submission and Contents of Competitive Bid Quotes.

(a) Each Revolving Credit Lender may, in its sole discretion, submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes. Each Competitive
Bid Quote must comply with the requirements of this Section 2.3.4 and must be
submitted to the Competitive Bid Agent by telecopy at its offices specified in
or pursuant to Article XIV not later than (i) 10:00 a.m. (New York time) at
least three Business Days prior to the proposed Borrowing Date, in the case of a
Eurodollar Auction or (ii) 10:00 a.m. (New York time) on the proposed Borrowing
Date, in the case of an Absolute Rate Auction (or, in either case upon
reasonable prior notice to the Revolving Credit Lenders, such other time and
date as the Borrower and the Administrative Agent may agree); provided that, if
the Administrative Agent is the Competitive Bid Agent, Competitive Bid Quotes
submitted by the Administrative Agent as a Lender may only be submitted if the
Administrative Agent notifies the Borrower of the terms of the offer or offers
contained therein not later than 30 minutes prior to the latest time at which
the relevant Competitive Bid Quotes must be submitted by the other Revolving
Credit Lenders. Subject to Articles V and IX, any Competitive Bid Quote so made
shall be irrevocable except with the written consent of the Competitive Bid
Agent given on the instructions of the Borrower (if the Borrower is not the
Competitive Bid Agent).

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit L
and shall in any case specify:

(i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;

(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (A) may be greater than, less than or
equal to all Revolving Credit Commitments of the quoting Revolving Credit
Lender, (B) must be in an integral multiple of $1,000,000 and (C) may not exceed
the principal amount of Competitive Bid Loans for which offers were requested;

(iii) in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;

(iv) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, which amount shall not be less than $1,000,000;

 

-31-



--------------------------------------------------------------------------------

(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan;

(vi) the maximum aggregate amount, if any, of Competitive Bid Loans offered by
the quoting Revolving Credit Lender which may be accepted by the Borrower; and

(vii) the identity of the quoting Revolving Credit Lender.

(c) The Competitive Bid Agent shall reject any Competitive Bid Quote that:

(i) is not substantially in the form of Exhibit L or does not specify all of the
information required by Section 2.3.4(b);

(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit L;

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(iv) arrives after the time set forth in Section 2.3.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.3.4(c), then the Competitive Bid Agent shall notify the relevant
Revolving Credit Lender of such rejection as soon as practical and (if the
Administrative Agent is the Competitive Bid Agent) shall promptly send a copy of
the rejected Competitive Bid Quote to the Borrower.

2.3.5. Notice to Borrower. If the Administrative Agent is the Competitive Bid
Agent, it shall promptly notify the Borrower of the terms (i) of any Competitive
Bid Quote submitted by a Revolving Credit Lender that is in accordance with
Section 2.3.4 and (ii) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Revolving Credit Lender with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the
Competitive Bid Agent unless such subsequent Competitive Bid Quote specifically
states that it is submitted solely to correct a manifest error in such former
Competitive Bid Quote. If the Administrative Agent is the Competitive Bid Agent,
its notice to the Borrower shall specify the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request and the respective
principal amounts and Eurodollar Bid Rates or Absolute Rates, as the case may
be, so offered. In addition, if the Administrative Agent is the Competitive Bid
Agent, it shall send copies of each Competitive Bid Quote to the Borrower.

2.3.6. Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m. (New
York time) at least three Business Days prior to the proposed Borrowing Date, in
the case of a Eurodollar Auction or (ii) 11:00 a.m. (New York time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Revolving Credit Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers received by it pursuant to Section 2.3.4 or so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Borrower
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted and (if the Administrative
Agent is not the Competitive Bid Agent) shall include copies of each Competitive
Bid Quote that is accepted. The Borrower may accept

 

-32-



--------------------------------------------------------------------------------

any Competitive Bid Quote in whole or in part (subject to the terms of
Section 2.3.4(b)(iv) and (vi)); provided that:

(i) the aggregate principal amount of each Competitive Bid Advance may not
exceed (but, within the limitations set forth in Section 2.3.2(ii), may be less
than) the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) acceptance of offers may only be made on the basis of ascending Eurodollar
Bid Rates or Absolute Rates, as the case may be; and

(iii) the Borrower may not accept any offer that is described in
Section 2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement.

2.3.7. Allocation by Competitive Bid Agent. If offers are made by two or more
Revolving Credit Lenders with the same Eurodollar Bid Rates or Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Competitive Bid Agent among such Revolving
Credit Lenders as nearly as possible (in such multiples, not greater than
$1,000,000, as the Competitive Bid Agent may deem appropriate) in proportion to
the aggregate principal amount of such offers; provided, however, that no
Revolving Credit Lender shall be allocated a portion of any Competitive Bid
Advance which is less than the minimum amount which such Revolving Credit Lender
has stated in its applicable Competitive Bid Quote that it is willing to accept.
Allocations by the Competitive Bid Agent of the amounts of Competitive Bid Loans
shall be conclusive in the absence of manifest error. The Administrative Agent
shall promptly, but in any event on the same Business Day, notify each Revolving
Credit Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Revolving Credit Lender.

2.3.8. Limitations. Competitive Bid Advances shall be subject to the applicable
limitations contained in the last sentence of Section 2.5.

2.3.9. Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee, in the amount to be agreed, for each
Competitive Bid Quote Request transmitted by the Borrower to the Administrative
Agent pursuant to Section 2.3.2. Such administration fee shall be payable in
arrears on each Quarterly Payment Date hereafter and on the Revolving Credit
Facility Termination Date (or such earlier date on which the Aggregate Revolving
Credit Commitment shall terminate or be canceled) for any period then ending for
which such fee, if any, shall not have been theretofore paid.

2.3.10. [Reserved].

2.3.11. Competitive Bid Loan Maturity. Any Competitive Bid Loans shall be repaid
by the Borrower on the last day of the Competitive Bid Interest Period
applicable thereto.

2.4. Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment.

(a) The Borrower agrees to pay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders of each Series (other than any
Defaulting Lender) an undrawn commitment fee (“Undrawn Fee”) at a per annum rate
equal to the Applicable Fee Rate for such Series on the average daily Available
Revolving Credit for such Series from the Closing Date to and including the
Revolving Credit Facility Termination Date, payable quarterly in arrears, with
such payment being due, with respect to any calendar quarter, not later than the
fifth day after submission by the Administrative Agent to the

 

-33-



--------------------------------------------------------------------------------

Borrower of an invoice for such calendar quarter and, with respect to each
Lender, upon termination or expiration of the Revolving Credit Commitment of
such Lender under the Revolving Credit Facility of the applicable Series. Within
each Series, any such Undrawn Fee shall be allocated ratably among the Revolving
Credit Lenders of such Series (other than any Defaulting Lender) ratably in
respect of their respective Series Revolving Credit Ratable Shares. For the
avoidance of doubt, Competitive Bid Advances shall not be considered usage under
any Revolving Credit Facility for purposes of the Undrawn Fee.

(b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part in integral multiples of $10,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
(i) the amount of the Aggregate Revolving Credit Commitment may not be reduced
below the aggregate principal amount of the outstanding Revolving Credit Loans
and (ii) any such reduction of the Aggregate Revolving Credit Commitment shall
be allocated ratably among the Revolving Credit Commitments of the Revolving
Credit Lenders (based on their respective Total Revolving Credit Ratable
Shares); provided that the Revolving Credit Commitments may be terminated in
their entirety if all of the Revolving Credit Ratable Advances and the
Competitive Bid Advances have been repaid in full. For the avoidance of doubt,
each reduction of the Aggregate Revolving Credit Commitment shall be applied
ratably among all Series of Revolving Credit Facilities then in effect.

2.5. Minimum Amount of Each Revolving Credit Advance; Maximum Number of
Revolving Credit Advances. Each Eurodollar Ratable Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each ABR Advance shall be in the minimum amount of $1,000,000 (and
in multiples of $1,000,000 if in excess thereof), provided, however, that any
ABR Advance may be in the amount of the Aggregate Available Revolving Credit.
Each Competitive Bid Advance shall be in the minimum amount provided for in
Section 2.3. There shall be no more than ten (10) Fixed Rate Advances
outstanding under the Revolving Credit Facilities (in the aggregate) at any
time.

2.6. Prepayments.

(a) The Borrower may from time to time prepay, without penalty or premium, all
outstanding ABR Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding ABR Advances upon one Business Day’s prior notice to the
Administrative Agent. The Borrower may from time to time pay, upon three
Business Days’ prior notice to the Administrative Agent, subject to the payment
of any funding indemnification amounts required by Section 3.6 but without
penalty or premium, (i) all of a Eurodollar Advance, or (ii) in a minimum
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (and provided such payment would not reduce the outstanding principal
amount of such Eurodollar Advance to less than $5,000,000) any portion of a
Eurodollar Advance. The Borrower shall specify in such notice which Series and
Revolving Credit Facility of Loans is being prepaid. For the avoidance of doubt,
each prepayment of Revolving Credit Loans shall be applied ratably among all
Series of Revolving Credit Facilities. The Borrower may from time to time pay,
prior to the last day of the applicable Competitive Bid Interest Period, upon
three Business Days’ prior notice to the Administrative Agent, all (but not less
than all) of any Competitive Bid Loan having an initial Competitive Bid Interest
Period of 90 days or longer and, with the approval of the Revolving Credit
Lender holding such Competitive Bid Loan, any other Competitive Bid Loan,
subject, in any case, to payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium.

(b) If at any time the aggregate principal amount of all outstanding Revolving
Credit Loans (including Revolving Credit Ratable Loans and Competitive Bid
Loans) exceeds the Aggregate Revolving Credit Commitment at such time, the
Borrower shall prepay Revolving Credit Loans to eliminate such excess. If at any
time the Total Revolving Credit Exposure of any Lender exceeds its Revolving
Credit Commitment at such time, the Borrower shall prepay Revolving Credit Loans
to eliminate such excess.

 

-34-



--------------------------------------------------------------------------------

2.7. Funding. Not later than 2:00 p.m. (New York time) on the Closing Date, each
Lender shall make available its Loans in funds immediately available in New York
to the Administrative Agent at its address specified pursuant to Article XIV.
Not later than or 1:00 p.m. (New York time) on any other Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
New York to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will make the funds so received from the
applicable Lenders available to the Borrower at the Administrative Agent’s
aforesaid address.

2.8. Interest Rates.

(a) Each ABR Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such ABR Loan is made or is
automatically converted from a Eurodollar Loan into an ABR Loan pursuant to
Section 2.2.4, to but excluding the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.2.4, at a rate per annum equal to the
Alternate Base Rate for such day plus the Applicable Base Rate Margin for such
day. Changes in the rate of interest on any ABR Loan will take effect
simultaneously with each change in the Alternate Base Rate or the Applicable
Base Rate Margin.

(b) Each Eurodollar Loan (other than a Eurodollar Bid Rate Loan) shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the Adjusted LIBO Rate for such Interest
Period plus the Applicable Eurodollar Margin in effect two Business Days prior
to the first day of such Interest Period.

(c) Each Absolute Rate Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Absolute Rate applicable thereto.

(d) Each Eurodollar Bid Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Adjusted LIBO Rate for such Interest Period plus the applicable
Competitive Bid Margin.

2.9. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2, during the continuance of a Default or Unmatured
Default (except for (a) Unmatured Defaults that will be cured, and that the
Borrower certifies will be cured, by the use of the proceeds of Revolving Credit
Loans that the Borrower has requested hereunder or (b) Unmatured Defaults (other
than the failure to pay any Obligation hereunder) that are not reasonably likely
to have a Material Adverse Effect and that the Borrower certifies that it
reasonably expects to cure before the date on which the same becomes a Default)
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.2 requiring unanimous consent of the Lenders adversely
affected thereby to a reduction in an interest rate under a Revolving Credit
Facility), declare that no Loan may be made as, converted into or continued
(after the then applicable Interest Period therefor) as a Fixed Rate Loan.
During the continuance of a Default the Required Lenders may, at their option,
declare that (i) each Fixed Rate Loan shall bear interest at the rate otherwise
applicable to such Fixed Rate Loan plus 2% per annum and (ii) each ABR Loan
shall bear interest at the rate per annum otherwise applicable to such ABR Loan
plus 2% per annum, provided that, during the continuance of a Default under
Section 8.5 or 8.6, the interest rates set forth in clauses (i) and (ii) above
shall be applicable to all applicable Revolving Credit Loans without any
election or action on the part of the Administrative Agent or any Lender.

 

-35-



--------------------------------------------------------------------------------

2.10. Method and Allocation of Payments.

(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.

(b) Except as otherwise provided in Section 2.10(c) and (d):

(i) Payments of principal on Revolving Credit Ratable Loans received by the
Administrative Agent shall be allocated among the Lenders under all Revolving
Credit Facilities based on their Total Revolving Credit Ratable Shares; except
that payment of principal of Revolving Credit Ratable Loans made under Revolving
Credit Commitments on the termination date thereof shall be made to the Lenders
of such Revolving Credit Commitments, ratably based on their Series Revolving
Credit Ratable Shares;

(ii) Payments of interest on Revolving Credit Ratable Loans received by the
Administrative Agent shall be allocated among each Series ratably based on the
amount of interest due to each Series, and within the Revolving Credit Lenders
of each Series based on their Series Revolving Credit Ratable Shares; except
that payment of interest accrued on Revolving Credit Ratable Loans made under
Revolving Credit Commitments on the termination date thereof shall be made to
the Lenders of such Revolving Credit Commitments, ratably based on their Series
Revolving Credit Ratable Shares; and

(iii) Payments of principal on any Competitive Bid Advance received by the
Administrative Agent shall be paid, on a pro rata basis, to the Revolving Credit
Lender or Revolving Credit Lenders holding the Competitive Bid Loan or Loans
comprising such Revolving Credit Advance and payments of interest on such
Competitive Bid Advance received by the Administrative Agent shall be allocated
to the Revolving Credit Lender or Revolving Credit Lenders that funded such
Revolving Credit Advance, pro rata based on the amount of interest due each such
Revolving Credit Lender on its outstanding principal (it being acknowledged that
the rate of interest payable to Revolving Credit Lenders on the Competitive Bid
Loans may differ).

(c) Payments made by the Borrower with respect to any Series shall be applied
first, to interest and fees accrued on the Loans or Revolving Credit Commitments
of such Series and second, to the principal of the Loans of such Series.

(d) Notwithstanding the provisions of Section 2.10(b), if each of the conditions
listed in Clauses (A) through (C) below exists on the date on which a payment on
any Revolving Credit Loan is made then such payment shall be allocated on a pro
rata basis between the holders of the Competitive Bid Loans and holders of the
Revolving Credit Ratable Loans based upon the respective amounts of such
Competitive Bid Loans and Revolving Credit Ratable Loans outstanding if it is a
payment of principal and shall be allocated on a pro rata basis between holders
of the Competitive Bid Loans and holders of the Revolving Credit Ratable Loans
based on the amount of interest due to such holders if it is a payment of

 

-36-



--------------------------------------------------------------------------------

interest: (A) a Default exists and is continuing and has not been waived,
(B) the Revolving Credit Loans have been accelerated or otherwise shall have
become due, and (C) the pro rata share of one or more of the Revolving Credit
Lenders in the total amount of all outstanding Competitive Bid Loans does not
equal their Total Revolving Credit Ratable Share.

(e) If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.

2.11. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Series, Rate Option
and Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to Sections
2.11(a) and (b) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided however that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Revolving Credit Ratable Loans be evidenced
by a Revolving Credit Note and that its Competitive Bid Loans be evidenced by a
Competitive Bid Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender the Note or Notes payable to the order of such Lender in
a form supplied by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 13.2) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to
Section 13.2, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in Sections 2.11(a) and (b) above.

2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Loans, effect selections of
Rate Options and to transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be an Authorized Officer acting on behalf of the Borrower. The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

 

-37-



--------------------------------------------------------------------------------

2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
ABR Advance shall be payable monthly, with such payment being due, with respect
to any calendar month, not later than the fifth day after submission by the
Administrative Agent to the Borrower of an invoice for such calendar month (or
portion thereof in the case of May 2020). Interest accrued on each Fixed Rate
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Fixed Rate Advance is prepaid, whether due to acceleration
or otherwise, and at maturity. Interest accrued on each Fixed Rate Advance
having an Interest Period longer than three months shall also be payable on the
first day of each calendar quarter during such Interest Period. Interest and
fees under this Agreement shall be calculated for actual days elapsed on the
basis of a 360-day year except that interest on ABR Advances made at the Prime
Rate and Absolute Rate Advances shall be calculated for actual days elapsed on
the basis of a 365-day (or, if applicable, 366-day) year. Interest shall be
payable for the day a Loan is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. (New York time) at the
place of payment. If any payment of principal of or interest on a Loan shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.

2.14. Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Aggregate Revolving Credit Commitment Reductions. Promptly after receipt
thereof, (a) the Administrative Agent will notify each Revolving Credit Lender
of the contents of each Aggregate Revolving Credit Commitment reduction notice
and Competitive Bid Borrowing Notice, and (b) the Administrative Agent shall
notify each Lender of each Borrowing Notice, Rate Option Notice and repayment
notice received by the Administrative Agent with respect to the applicable
Revolving Credit Facility. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Loan under the applicable
Revolving Credit Facility promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate or
Applicable Base Rate Margin.

2.15. Lending Installations. Each Lender may book its Loans under the applicable
Series of Revolving Credit Facility at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the applicable
Loans and Notes issued hereunder shall be deemed held by each Lender for the
benefit of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIV, designate
replacement or additional Lending Installations through which Loans under such
Series of Revolving Credit Facility will be made by it and for whose account
Loan payments under such Series of Revolving Credit Facility are to be made.

2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date,
or time of day in the case of same-day borrowings, on which it is scheduled to
make payment to the Administrative Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Administrative Agent for the account of any of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

 

-38-



--------------------------------------------------------------------------------

2.17. [Reserved](a) .

2.18. Revolving Facility Increase.

(a) The Borrower may, at any time and from time to time, by notice to the
Administrative Agent, request an increase in the Revolving Credit Commitments (a
“Revolving Facility Increase”), which notice shall set forth the amount of such
requested Revolving Facility Increase. Such Revolving Facility Increase may be
effected (i) by having one or more New Revolving Credit Lenders become Lenders
under the applicable Revolving Credit Facility and/or (ii) by having any one or
more of the then existing Lenders under the applicable Revolving Credit Facility
(at their respective election in their sole discretion), in each case, that have
been approved by the Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably withheld or delayed), increase the
amount of their existing Revolving Credit Commitments, provided that (i) each
Revolving Facility Increase shall be in an amount not less than $5,000,000, (ii)
after giving effect to the Revolving Facility Increase, the Aggregate Revolving
Credit Commitment shall not exceed the Aggregate Credit Facility Limit, (iii) no
Unmatured Default or Default exists or would exist after giving effect to the
Revolving Facility Increase, (iv) all financial covenants set forth in
Section 7.27 would be satisfied on a pro forma basis for the most recent
determination period, assuming that the Revolving Credit Loans outstanding on
the date of effectiveness of the Revolving Facility Increase had been
outstanding on the last day of such determination period, (v) any Revolving
Facility Increase shall be pursuant to this Agreement, and (vi) the terms
(including fees and pricing) and conditions of such Revolving Facility Increase
shall be the same as the terms (including fees and pricing) and conditions
applicable to the existing Revolving Credit Facility; provided, that upfront or
similar fees applicable to such Revolving Facility Increase may be less than the
upfront or similar fees applicable to the existing Revolving Credit Facility.

(b) As a condition to a Revolving Facility Increase, (i) in the case of a
Revolving Facility Increase, the Borrower and each applicable Additional Lender
shall have executed and delivered a commitment and acceptance (the “Commitment
and Acceptance”) substantially in the form of Exhibit C hereto and the
Administrative Agent shall have accepted and executed the same; (ii) if
requested by an Additional Lender, the Borrower shall have executed and
delivered to the Administrative Agent the applicable Note payable to the order
of such Additional Lender; (iii) the Guarantors shall have consented in writing
to the Revolving Facility Increase and shall have agreed that their Guaranty
Agreements continue in full force and effect; (iv) the Borrower and each
Additional Lender shall otherwise have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Revolving Facility Increase; and (v) if
requested by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent opinions of counsel (substantially similar to the forms of
opinions provided for in Section 5.1(ix), modified to apply to the Revolving
Facility Increase and to each Note, Commitment and Acceptance, and other
documents executed and delivered in connection with such Revolving Facility
Increase). The form and substance of the documents required under clauses
(i) through (v) above shall be reasonably acceptable to the Administrative
Agent. The Administrative Agent shall promptly provide written notice to all of
the Lenders hereunder of each Revolving Facility Increase and shall promptly
provide copies of each Commitment and Acceptance to all of the Lenders.

(c) Upon the effective date of any Revolving Facility Increase pursuant to the
provisions hereof (the “Increase Date”), which Increase Date shall be mutually
agreed upon by the Borrower, each applicable Additional Lender and the
Administrative Agent, each Additional Lender under the applicable Revolving
Credit Facility shall make its Total Revolving Credit Ratable Share of all
Revolving Credit Ratable Advances made on or after such Increase Date and shall
otherwise have all of the rights and obligations of a Revolving Credit Lender
hereunder on and after such Increase Date.

 

-39-



--------------------------------------------------------------------------------

(d) After the Increase Date, Administrative Agent shall promptly provide to each
Lender a new Schedule 1 to this Agreement. In the event that there are any
Revolving Credit Ratable Loans outstanding after giving effect to an increase in
the Aggregate Revolving Credit Commitment pursuant to this Section 2.18, upon
notice from Administrative Agent to each Lender in the case of a Revolving
Facility Increase, the amount of such Revolving Credit Ratable Loans owing to
each Lender shall be appropriately adjusted to reflect the new Revolving Credit
Commitments of each Series and the new Total Revolving Credit Ratable Shares of
Lenders of each such Series, it being intended that all Revolving Credit Ratable
Loans be shared pro rata across all Revolving Credit Facilities and within each
Revolving Credit Facility. If, as a result of any such adjustment to the amount
of Revolving Credit Ratable Loans owing to any Lender, any payment of all or a
portion of any Eurodollar Loan owing to any such Lender occurs on a day which is
not the last day of the applicable Interest Period, Borrower shall pay to
Administrative Agent for the benefit of the affected Lenders any loss or cost
incurred by such Lenders resulting therefrom in accordance with Section 3.6.

(e) Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of any Lender to increase any Revolving
Credit Commitment hereunder at any time or a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase any Revolving Credit Commitment hereunder at any time.

2.19. [Reserved].

2.20. Mitigation Obligations; Replacement of a Lender.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1 or 3.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts in respect of any Indemnified Taxes to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.7, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1, 3.2 or 3.7, as the case may be, in the future,
or would cause Section 3.5 to be inapplicable, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.1, Section 3.2 or Section 3.7 (only to the extent that such Lender’s
request for compensation is in respect of Indemnified Taxes and is materially
greater than requests made by other similarly situated Lenders under
Section 3.7), or if the Borrower is required to pay any Indemnified Taxes or
additional amounts in respect of any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.7, or
if a Lender gives notice of illegality pursuant to Section 3.5 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.20(a) or Section 3.5, as the case may be, or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.2), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.1 or Section 3.7) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.3;

 

-40-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.6) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.7, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.21. Termination of Revolving Credit Commitment of Non-Consenting Lender. At
any time prior to the replacement of a Non-Consenting Lender pursuant to
Section 2.20, the Borrower may, upon not less than 15 days’ prior notice to the
Administrative Agent and such Non-Consenting Lender, as the case may be,
terminate any Revolving Credit Commitment of such Non-Consenting Lender, as the
case may be, as of a Business Day set forth in such notice. In the event of such
termination of a Revolving Credit Commitment, the Borrower shall pay to the
Administrative Agent on the date of termination of such Revolving Credit
Commitment, for the account of such Non-Consenting Lender, all Loans and other
sums payable to such Non-Consenting Lender under the Revolving Credit
Facilities. Such Non-Consenting Lender shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.6, 3.7, 4.6, 4.9 and 10.6 to the extent such
Non-Consenting Lender’s entitlement to such benefit arose out of its position as
a Lender under a Revolving Credit Facility prior to the termination of its
Revolving Credit Commitment.

2.22. Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement or in the other Loan Documents:

(a) Defaulting Lender Adjustments. If any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to

 

-41-



--------------------------------------------------------------------------------

Section 12.1 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Unmatured Default exists), to the
funding of any Revolving Credit Ratable Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their Revolving Credit Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
Undrawn Fee for any period during which that Lender is a Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their Revolving Credit Commitments
(without giving effect to clause (a)(i) above), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

 

-42-



--------------------------------------------------------------------------------

ARTICLE III

INCREASED COSTS; TAXES

3.1. Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Lender to any Taxes (other than (A) any Indemnified Taxes or
Other Taxes indemnified under Section 3.7 and (B) Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon receipt by the Borrower of a
certificate delivered by such Lender pursuant to Section 3.3, the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered; provided, in
each case, that such Lender has requested such payments from similarly situated
borrowers.

3.2. Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then, upon receipt by the Borrower of
a certificate delivered by such Lender pursuant to Section 3.3, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered;
provided, in each case, that such Lender has requested such payments from
similarly situated borrowers.

3.3. Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.1 or 3.2 and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.4. Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to Section 3.1 or 3.2 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to Section 3.1 or 3.2 for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-43-



--------------------------------------------------------------------------------

3.5. Availability of Certain Advances; Illegality. (a) If the Administrative
Agent or the Required Lenders determine that (A) deposits of a type and maturity
appropriate to match fund Eurodollar Advances are not available, (B) adequate
and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed ABR Loan or (C) the Adjusted LIBO Rate
does not accurately reflect the cost of making or maintaining Eurodollar
Advances, then (i) any Rate Option Notice that requests the conversion of any
Advance to, or continuation of any Advance as, a Eurodollar Advance shall be
ineffective, (ii) if any Borrowing Notice requests a Eurodollar Advance, such
Advance shall be made as an ABR Advance, (iii) any request by the Borrower for a
Competitive Bid Advance to the extent consisting of Eurodollar Bid Rate Loans
shall be ineffective and (iv) in the event of a determination described herein
with respect to the Adjusted LIBO Rate prong of the Alternate Base Rate, the
Adjusted LIBO Rate prong in determining the Alternate Base Rate shall be deemed
to be 1.00% (i.e., 0.00% plus 1.00%), in each case, until the Administrative
Agent upon the instruction of the Required Lenders revokes such notice, or
(b) if, after the date of this Agreement, any Change in Law shall make it
unlawful or impossible for any Lender (or its Lending Installation) to make,
maintain or fund its Fixed Rate Advances hereunder such Lender shall so notify
the Administrative Agent and the Borrower, whereupon until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of such Lender to make such
Fixed Rate Advances shall be suspended. Before giving any notice to the
Administrative Agent and the Borrower pursuant to this Section 3.5, such Lender
shall designate a different Lending Installation if such different Lending
Installation is available to the applicable Lender, such designation will avoid
the need for giving such notice and such designation will not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding Fixed Rate Advances to maturity and shall so specify in
such notice, each such Fixed Rate Advance will automatically, upon such demand,
be converted into an ABR Advance.

Notwithstanding the foregoing, if at any time (i) the Administrative Agent has
made the determination described in clause (a)(B) of this section and has
determined (which determination shall be conclusive absent manifest error) that
such circumstances are unlikely to be temporary or (ii) the Administrative Agent
has not made the determination described in clause (a)(B) of this section but
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that either (w) the supervisor for the administrator of
the Screen Rate has made a public statement that the administrator of the Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate), (y)
the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and may enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as the Administrative Agent and
the Borrower agree are applicable or appropriate in connection therewith (but
for the avoidance of doubt, such related changes shall not include a reduction
of the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate (before giving effect to the
Applicable Eurodollar Margin) shall be deemed to be zero for the purposes of
this Agreement. Notwithstanding anything to the contrary in Section 9.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business

 

-44-



--------------------------------------------------------------------------------

Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the Screen Rate for such Interest Period is not available or
published at such time on a current basis), (w) any Rate Option Notice that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective, (x) if any Borrowing Notice requests a
Eurodollar Advance, such Advance shall be made as an ABR Advance and (y) any
request by the Borrower for a Competitive Bid Advance to the extent consisting
of Eurodollar Bid Rate Loans shall be ineffective.

3.6. Funding Indemnification. If (a)(i) any payment of a Fixed Rate Loan occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise (including the occurrence
during the Interest Period of the Revolving Credit Facility Termination Date
under which such Fixed Rate Loan was made), (ii) a Fixed Rate Advance is not
made, or (iii) any Advance is not continued or converted into a Fixed Rate
Advance, on the date specified by the Borrower, in each case, for any reason
other than default by one or more of the Lenders or (b) the assignment of any
Fixed Rate Loan occurs on a date which is not the last day of the applicable
Interest Period as a result of a request by the Borrower pursuant to
Section 2.20, then the Borrower will indemnify each Lender for any loss or cost
(including any reasonable internal administrative costs) incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Fixed Rate
Advance. Determination of amounts payable under this Section 3.6 in connection
with a Fixed Rate Loan shall be calculated as though each Lender funded its
Fixed Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the interest
rate applicable to such Loan, whether in fact that is the case or not.

3.7. Taxes.

(a) [Reserved].

(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.7) the Lender or Administrative Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes.

(d) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.7) payable
or paid by the Administrative Agent or such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to

 

-45-



--------------------------------------------------------------------------------

the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) [Reserved].

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.7, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, each Lender shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as applicable, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Lender shall, whenever a lapse in time
or change in circumstances renders any such documentation (including any
specific documentation required below in this Section 3.7(g)) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.

(ii) Without limiting the generality of the foregoing:

(A) each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding;

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

i) two properly completed and duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) claiming eligibility for the applicable
benefits of an income tax treaty to which the United States is a party;

ii) two properly completed and duly executed originals of IRS Form W-8ECI (or
any successor form);

iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) two properly completed
and duly executed certificates substantially in the form of Exhibit E-1

 

-46-



--------------------------------------------------------------------------------

(a “U.S. Tax Compliance Certificate”) and (y) two properly completed and duly
executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form); or

iv) to the extent a Foreign Lender is not the beneficial owner, two properly
completed and duly executed originals of IRS Form W-8IMY (or any successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-3 or Exhibit E-4,
IRS Form W-9, and/or other certification documents (or any successor forms) from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 on
behalf of each such direct and indirect partner;

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Notwithstanding any other provision of this Section 3.7(g), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(h) Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 3.7 (including by the payment of
additional amounts pursuant to this Section 3.7), it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 3.7 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, shall
repay the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

-47-



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 3.7 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

ARTICLE IV

[RESERVED]

ARTICLE V

CONDITIONS PRECEDENT

5.1. Closing Conditions. This Agreement shall not be effective unless the
Borrower has furnished to the Administrative Agent:

(i) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.

(ii) Copies, certified by a Senior Executive of the Borrower, of the by-laws and
Board of Directors’ resolutions and resolutions or actions of any other body
authorizing the execution, delivery and performance of the Loan Documents.

(iii) An incumbency certificate, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower.

(iv) With respect to each other Loan Party, (x) copies of the articles or
certificate of incorporation, partnership agreement or limited liability company
operating agreement of each other Loan Party, together with all amendments, or
(y) a certificate of an Authorized Officer of such Loan Party confirming that
the articles or certificate of incorporation, partnership agreement or limited
liability company operating agreement of such Loan Party last delivered pursuant
to the Existing Credit Agreement or an amendment thereto has not been amended,
and, in the case of clause (x) or (y), a certificate of good standing, certified
by the appropriate governmental officer in its jurisdiction of incorporation.

(v) Copies, certified by a Senior Executive of each other Loan Party, of its
by-laws and of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party.

(vi) An incumbency certificate, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party.

(vii) A certificate signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the initial Borrowing Date
no Default or Unmatured Default has occurred and is continuing and that all of
the representations and warranties in Article VI are true and correct in all
material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects).

 

-48-



--------------------------------------------------------------------------------

(viii) A solvency certificate signed by the chief financial officer of the
Borrower, confirming the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to any Revolving Credit Advance on the
Closing Date.

(ix) Written opinions of Borrower’s internal and external counsel, addressed to
the Lenders in form reasonably satisfactory to the Administrative Agent.

(x) Any Notes requested by a Lender pursuant to Section 2.11 payable to the
order of each such requesting Lender.

(xi) The Guaranty Agreement duly executed by each of the Guarantors in
substantially the form of Exhibit H hereto.

(xii) Payment of all fees and expenses due to the Arranger and the Lenders
(including without limitation, expenses of counsel to the Administrative Agent
and the Arranger) required to be paid on the Closing Date.

(xiii) All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the PATRIOT Act and certain
beneficial ownership regulations (including 31 C.F.R. § 1010.230), that has been
requested prior to the Closing Date.

(xiv) This Agreement executed by each Lender, the Loan Parties and the
Administrative Agent.

(xv) Such other documents as the Arranger or the Administrative Agent or their
counsel or any Lender may have reasonably requested.

5.2. Each Advance. The Lenders shall not be required to make any Advance unless
on the applicable Borrowing Date:

(i) There exists no Default or Unmatured Default, at the time of or after giving
effect to the use of the proceeds of such Advance.

(ii) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.

Each Borrowing Notice and Competitive Bid Borrowing Notice with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 5.2(i) and (ii) have been satisfied.

 

-49-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

6.1. Existence and Standing. The Borrower is (i) a corporation, duly and
properly incorporated, validly existing and in good standing under the laws of
its jurisdiction of incorporation and (ii) has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except with respect to clause (ii) as could not reasonably be expected to have a
Material Adverse Effect. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as could not reasonably be expected to have a Material Adverse Effect.

6.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or, in the
case of Loan Parties that are not corporations, other) proceedings, and the Loan
Documents constitute legal, valid and binding obligations of the applicable Loan
Parties enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or law).

6.3. No Conflict Consent. Neither the execution and delivery by the Loan Parties
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Applicable Law binding on any of the Loan Parties or their respective Property
or (ii) the articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, of the Loan
Parties, or (iii) the provisions of any indenture, instrument or agreement to
which any Loan Party is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement
other than any such violation, conflict, default or Lien which, in the case of
each of clauses (i) and (iii) above, would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any Official Body or any other Person that has not been obtained by any Loan
Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Loan Parties of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

6.4. Financial Statements. The (i) September 30, 2019 consolidated financial
statements of the Borrower and its Subsidiaries and (ii) March 31, 2020 and
December 31, 2019 consolidated financial statements of the Borrower and its
Subsidiaries, in each case, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations and
cash flows for the periods then ended, subject, in the case of clause (ii) to
year-end audit adjustments and absence of footnotes.

6.5. Material Adverse Change. Since the date of the latest balance sheet
included in the financial statements most recently delivered prior to the
Closing Date or pursuant to Section 7.1(i) or (ii), no condition, change, event
or circumstance has occurred or shall exist that has had or could reasonably be
expected to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

6.6. Taxes. Except for violations or failures that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
each of the Loan Parties and their respective Subsidiaries has timely filed all
United States federal Tax returns and all other Tax returns that are required to
be filed and has paid all Taxes (including any Taxes payable in the capacity of
a withholding agent) levied on it or its income, profits or Properties, except
such Taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP. Except as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, no Tax Liens have been filed and no
claims are being asserted with respect to any such Taxes. As of the Closing
Date, there is no current or proposed Tax audit, Tax assessment, deficiency or
other claim against any Loan Party or their respective Subsidiaries that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

6.7. Litigation . Except as set forth on Schedule 3 there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against any of the Loan
Parties that (a) would reasonably be expected to have a Material Adverse Effect
or (b) seeks to prevent, enjoin or delay the making of any Loans except (but
only in the case of any litigation, arbitration, governmental investigation,
proceeding or inquiry described in this clause (b) arising after the Closing
Date) to the extent that the pendency of such litigation, arbitration,
governmental investigation, proceeding would reasonably be expected to have a
Material Adverse Effect.

6.8. Subsidiaries. As of the Closing Date, Schedule 4 contains an accurate list
of all of the Guarantors as of the Closing Date, setting forth their respective
jurisdictions of organization, the percentage of their respective capital stock
or other ownership interests owned directly or indirectly by the Borrower. All
of the issued and outstanding shares of capital stock or other ownership
interests of such Guarantors have been (to the extent such concepts are relevant
with respect to such ownership interests) validly issued and are fully paid and
non-assessable, except as otherwise provided by state wage claim laws of general
applicability.

6.9. Accuracy of Information. The Annual Report on Form 10-K of the Borrower for
the fiscal year ended September 30, 2019, the Quarterly Report on Form 10-Q of
the Borrower for the fiscal quarter ended March 31, 2020 and each Annual Report
on Form 10-K and each Quarterly Report on Form 10-Q of the Borrower filed with
the SEC after the Closing Date, in each case when filed with the SEC, did not
(and in the case of filings after the Closing Date will not) contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The other information (other than projections) heretofore
furnished by or on behalf of any Loan Party to any Lender or Administrative
Agent in connection with the Loan Documents when furnished was, and any such
information hereafter furnished by any Loan Party to any Lender or the
Administrative Agent when furnished will be, true and accurate in all material
respects, and projections furnished by or on behalf of any Loan Party to any
Lender or the Administrative Agent in connection with the Loan Documents were
(or in the case of projections delivered after the Closing Date will be) based
on assumptions believed by the Borrower to be reasonable at the time the
projections are delivered to such Lender or the Administrative Agent.

6.10. Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.

6.11. Material Agreements. None of the Loan Parties is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any charter document or any agreement to which it is a
party (other than any agreement relating to Indebtedness), which default could
reasonably be expected to have a Material Adverse Effect.

 

-51-



--------------------------------------------------------------------------------

6.12. Compliance with Laws. The Loan Parties have complied with all Applicable
Laws applicable to the conduct of their respective businesses or the ownership
of their respective Property, except for any failure to comply that would not
reasonably be expected to have a Material Adverse Effect.

6.13. Ownership of Inventory. On the Closing Date, the Loan Parties will have
good title, free of all Liens other than Permitted Liens, to all of its
Inventory, except for Inventory which is no longer used or useful in the conduct
of its business and Inventory the absence of which would not reasonably be
expected to have a Material Adverse Effect.

6.14. ERISA.

6.14.1. Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
non-exempt Prohibited Transaction.

6.14.2. Liabilities. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $35,000,000. Neither the Borrower nor any member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$35,000,000.

6.14.3. Plans and Benefit Arrangements. Except to the extent a violation of the
following would not reasonably be expected to have a Material Adverse Effect:

(i) With respect to all Benefit Arrangements, Plans and Multiemployer Plans, the
Borrower and each member of the Controlled Group is in compliance with all
applicable provisions of ERISA and any other Applicable Laws. There has not been
any non-exempt Prohibited Transaction or Reportable Event with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan. The Borrower and
all members of the Controlled Group have made any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Applicable Law pertaining thereto. With respect to each
Plan and Multiemployer Plan, the Borrower and each member of the Controlled
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.

(ii) With respect to any Plan, no determination has been made that such Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

(iii) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iv) Neither the Borrower nor any member of the Controlled Group has instituted
proceedings to terminate any Plan in other than a “standard termination” (as
defined in ERISA Section 4041(b)). Neither the Borrower nor any member of the
Controlled Group has incurred any liability under Title IV of ERISA with respect
to the termination of any Plan.

(v) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.

 

-52-



--------------------------------------------------------------------------------

(vi) Neither the Borrower nor any member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been reorganized or terminated
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan or Multiple
Employer Plan is or shall be reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group have paid when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.

(viii) Neither the Borrower nor any member of the Controlled Group has withdrawn
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
nor has a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA occurred.

6.15. Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

6.16. Insurance. Borrower and each other Loan Party maintains, with financially
sound, responsible, and reputable insurance companies or associations, insurance
concerning its properties and businesses against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of companies engaging in the same or similar businesses and owning similar
properties in the localities where the Loan Parties operate.

6.17. [Reserved]

6.18. Environmental Matters. Except with respect to any matters that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect or except as set forth on Schedule 5:

(i) the Borrower and its Subsidiaries, and their respective operations and
properties, are in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with all permits, licenses and other approvals
as required under any Environmental Law;

(ii) The Borrower and its Subsidiaries have not received any written notices or
claims alleging any Environmental Liability; and

(iii) There are no circumstances, conditions or occurrences relating to any
current or formerly owned or operated Property or operations, including the
Release or threatened Release of Regulated Substances, that would reasonably be
expected to cause the Borrower or any of its Subsidiaries to incur or be subject
to any Environmental Liability.

6.19. Senior Debt Status. The Obligations rank (a) at least pari passu in right
of payment with all other Senior Indebtedness of the Loan Parties and (b) prior
in right of payment to the Subordinated Indebtedness.

 

-53-



--------------------------------------------------------------------------------

6.20. Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and, to
the knowledge of the Senior Executives of the Borrower, their respective
directors, officers, agents and employees (in each case, to the extent
associated with or acting on behalf of the Borrower or its Subsidiaries) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower or any of its Subsidiaries or (b) to the
knowledge of the Senior Executives of the Borrower, any of their respective
directors, officers, or employees or any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. Neither the making of any
Loan to or for the account of the Borrower or any other Loan Party nor the use
of the proceeds of any Loan by the Borrower or any Loan Party will violate
Anti-Corruption Laws or applicable Sanctions.

6.21. PATRIOT Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE VII

COVENANTS

Until the termination of all Commitments under this Agreement, unless the
Required Lenders shall otherwise consent in writing, the Borrower will perform
and observe, and (as and where applicable) will cause the other Loan Parties to
perform and observe, the following covenants:

7.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:

(i) Audited Financial Statements. Within 95 days after the close of each of its
fiscal years, a consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such period, and the related consolidated statements of
earnings, stockholders’ equity and cash flows for such fiscal year (including a
footnote containing consolidating financial information for Non-Loan Parties and
Loan Parties), prepared in accordance with GAAP consistently applied and audited
and reported upon by PricewaterhouseCoopers LLP or other independent certified
public accountants reasonably acceptable to the Administrative Agent (such
report shall not be subject to any “going concern” qualification or
qualification as to the scope of the audit); provided that filing of such
financial statements with the SEC by the Borrower shall constitute delivery to
the Administrative Agent.

(ii) Quarterly Financial Statements. Within 50 days after the close of the first
three quarterly periods of each fiscal year of the Borrower, for the Borrower
and its Subsidiaries, consolidated unaudited balance sheets as at the close of
each such period and a related consolidated statement of earnings and cash flows
for the period from the beginning of such fiscal year to the end of such quarter
(including a footnote containing consolidating financial information for
Non-Loan Parties and Loan Parties) certified by the Borrower’s chief financial
officer, chief accounting officer or controller as fairly presenting in all
material respects the financial condition, results

 

-54-



--------------------------------------------------------------------------------

of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to changes resulting from audit, normal year-end
adjustments and the absence of footnotes; provided that filing of such quarterly
financial statements with the SEC by the Borrower (including officer
certifications required as exhibits to Form 10-Q) shall constitute delivery to
the Administrative Agent.

(iii) [Reserved.]

(iv) Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit I signed
by the chief financial officer, chief accounting officer or controller of the
Borrower showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

(v) Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.

(vi) Reportable Event. As soon as practicable and in any event within 10 days
after any Loan Party knows that any Reportable Event has occurred with respect
to any Plan that would reasonably be expected to have a Material Adverse Effect,
a statement, signed by the chief financial officer, chief accounting officer or
controller of the Borrower, describing said Reportable Event and the action
which the Borrower proposes to take with respect thereto (provided, however,
that the Borrower shall give the Administrative Agent notice of any failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA, regardless of the issuance of any waivers in accordance with
Section 412(c) of the Code).

(vii) Environmental Notices. As soon as possible and in any event within 10 days
after a Senior Executive of a Loan Party receives written notice of any
condition, event or claim where any Loan Party could reasonably be expected to
incur or be subject to any Environmental Liability, that would reasonably be
expected to have a Material Adverse Effect.

(viii) Inventory Summary Report. At any time required under Section 7.27.2(ii),
simultaneous with the delivery of the Compliance Certificate required to be
delivered with respect to such fiscal quarter pursuant to Section 7.1(iv), an
Inventory Summary Report.

(ix) Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Borrower on Forms 10-Q, 10-K or 8-K filed with the SEC.

(x) Other Information. Such other information (including non-financial
information) as the Administrative Agent may from time to time reasonably
request, including, without limitation, pursuant to any reasonable request by
any Lender.

7.2. Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Advances for lawful, general business purposes, including
working capital support, home construction, lot acquisition, lot development,
land acquisition and acquisitions. The Borrower will not request any Loan, and
the Borrower shall not use, and shall procure that its Subsidiaries shall not
use, the proceeds of

 

-55-



--------------------------------------------------------------------------------

any Loan in any manner which would result in any violation of Anti-Corruption
Laws or applicable Sanctions. No Loan Party is engaged or will engage,
principally, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of any Advance will be used for
any purpose that violates the provisions of Regulation U.

7.3. Notice of Default. The Borrower will give prompt notice in writing to the
Administrative Agent of the occurrence of any Default or Unmatured Default which
the Borrower has knowledge of and of any other development that the Borrower has
knowledge of, financial or otherwise, that would reasonably be expected to have
a Material Adverse Effect.

7.4. Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related, ancillary
or complimentary thereto) and, in the case of the Borrower, will do (and in the
case of any other Loan Party, to the extent that its failure to do so would
reasonably be expected to have a Material Adverse Effect, will do) all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership, trust or limited liability company in its jurisdiction
of incorporation or organization, as the case may be, and take all reasonable
action to maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing herein shall be deemed to prohibit any
mergers, consolidations or dissolutions permitted under Section 7.10.

7.5. Taxes. Except for violations or failures that individually and in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
Borrower and its Subsidiaries will file in a timely manner complete and correct
United States federal and any and all other applicable Tax returns required by
law, and pay when due all Taxes upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

7.6. Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all Inventory in such amounts and
covering such risks as is customary for companies engaging in the same or
similar businesses and owning similar properties in the localities where the
Loan Parties operate, or to the customary extent Borrower may be self-insured.

7.7. Compliance with Laws. Each Loan Party will comply with all Applicable Laws
(excluding Environmental Laws, compliance with which is governed by Section 7.24
and Anti-Corruption Laws and Sanctions, compliance with which is governed by the
following sentence of this Section 7.7) to which it may be subject, to the
extent that noncompliance would reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries will comply in all material
respects with Anti-Corruption Laws and Sanctions.

7.8. Maintenance of Properties. Each Loan Party will maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

7.9. [Reserved].

 

-56-



--------------------------------------------------------------------------------

7.10. Mergers; Consolidations; Dissolutions. (a) The Borrower shall not
consolidate or merge with or into, or sell, lease, convey or otherwise dispose
of (including by division) all or substantially all of its assets (including by
way of liquidation or dissolution) to, any Person (in each case other than in a
transaction in which the Borrower is the survivor of a consolidation or merger)
unless:

(i) the Person formed by or surviving such consolidation or merger (if other
than the Borrower), or to which such sale, lease, conveyance or other
disposition will be made (collectively, the “Successor Borrower”), is a
corporation or other legal entity organized and existing under the laws of the
United States or any state thereof or the District of Columbia, and the
Successor Borrower assumes all of the obligations of the Borrower under this
Agreement, and

(ii) immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing.

Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Borrower will be substituted for the Borrower under
this Agreement. The Successor Borrower may then exercise every power and right
of the Borrower under this Agreement, and except in the case of a lease, the
Borrower will be released from all of its liabilities and obligations in respect
of this Agreement. If the Borrower leases all or substantially all of its
assets, the Borrower will not be released from its Obligations. If the Borrower
is not the Successor Borrower, such Successor Borrower shall promptly execute
and deliver to the Administrative Agent (A) an assumption of the Borrower’s
obligations under the Loan Documents and (B) such certified resolutions,
opinions of counsel and other supporting documentation as the Administrative
Agent may reasonably request, all of which shall be reasonably satisfactory to
the Administrative Agent.

(b) No Guarantor will consolidate or merge with or into, or sell, lease, convey
or otherwise dispose of (including by division) all or substantially all of its
assets (including by way of liquidation or dissolution) to, any Person (in each
case other than in a transaction in which the Borrower or a Guarantor is the
survivor of a consolidation or merger, or the transferee in a sale, lease,
conveyance or other disposition) unless:

(i) the Person formed by or surviving such consolidation or merger (if other
than the Borrower or a Guarantor, as the case may be), or to which such sale,
lease, conveyance or other disposition will be made (collectively, the
“Successor Guarantor”), is a corporation or other legal entity organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, and the Successor Guarantor assumes all of the obligations
of the Guarantor under this Agreement and the Guaranty Agreement, and

(ii) immediately after giving effect to such transaction, no Default or
Unmatured Default has occurred and is continuing.

The foregoing provision shall not apply to the consolidation or merger of a
Guarantor, or the sale, lease, conveyance or other disposition of all or
substantially all of the assets of a Guarantor, which under the provisions of
Section 7.17 or the other provisions of this Agreement, results in such
Guarantor being released from the Guaranty Agreement or the Successor Guarantor
not being required to become a Guarantor, as the case may be.

Upon any such consolidation, merger, sale, lease, conveyance or other
disposition, the Successor Guarantor will be substituted for the relevant
Guarantor under this Agreement and the Guaranty Agreement. The Successor
Guarantor may then exercise every power and right of the relevant Guarantor
under this Agreement, and except in the case of a lease, the relevant Guarantor
will be released from all of its

 

-57-



--------------------------------------------------------------------------------

liabilities and obligations in respect of this Agreement and the Guaranty
Agreement. If a Guarantor leases all or substantially all of its assets, such
Guarantor will not be released from its Obligations. If a Guarantor is not the
Successor Guarantor, such Successor Guarantor shall promptly execute and deliver
to the Administrative Agent (A) an assumption of the Guarantor’s obligations
under the Loan Documents to which it is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent.

7.11. Distributions, Repurchases of Stock, Etc. Borrower (a) shall not, and
shall not permit any Loan Party to, declare or make, directly or indirectly, any
Distribution, and (b) shall not repurchase, redeem, retire, cancel, terminate or
otherwise acquire any of its capital stock or other equity interest in the
Borrower (including, without limitation, any instrument convertible into its
capital stock or other equity interest) or any option, warrant or other right to
acquire any such capital stock or such other equity interest, in the case of
clause (a) or (b) at any time unless (i) no Default or Unmatured Default shall
have occurred and be continuing or shall result therefrom and (ii) the Borrower
shall be in compliance with the covenants under Section 7.27 on a pro forma
basis after giving effect thereto.

7.12. Disposition of Assets. None of the Loan Parties will sell, convey, assign,
lease, abandon or otherwise transfer or dispose of (including by division),
voluntarily or involuntarily, any of its Property (including, but not limited
to, sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest or partnership interests of
another Loan Party ) at any time unless (i) no Default shall have occurred and
be continuing or shall result therefrom and (ii) the Borrower shall be in
compliance with the covenants under Sections 7.14 and 7.27 on a pro forma basis
after giving effect thereto, except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);

(iii) any sale, transfer or lease of assets to any other Loan Party;

(iv) any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased; and

(v) any sale, transfer or lease of assets of, or interests in, a Non-Loan Party
or any other Affiliate of the Borrower that is not a Loan Party.

7.13. [Reserved]

7.14. Investments. Borrower shall not permit the aggregate amount of its
Investments (as determined in accordance with GAAP) in Subsidiaries that are not
Loan Parties to exceed 30% of Tangible Net Worth.

7.15. Liens. None of the Loan Parties will create, incur, or suffer to exist any
Lien in, of or on any Property, except Permitted Liens.

7.16. Additional Guarantors. If any Subsidiary that is not already a Guarantor
becomes an obligor under any Credit Facilities or Publicly Traded Debt
Securities, the Borrower shall cause such Subsidiary to become a Guarantor
substantially concurrently with it becoming an obligor in respect of such Credit
Facilities or Publicly Traded Debt Securities in accordance with the provisions
of this Section 7.16.

 

-58-



--------------------------------------------------------------------------------

In addition, the Borrower may designate any Subsidiary that is not a Guarantor
as a Guarantor at any time in the manner provided below. Such designation of a
Subsidiary of the Borrower as a Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:

(i) Notice by the Borrower identifying such Guarantor, the state of its
incorporation, and the ownership of the capital stock or other ownership
interests in such Guarantor;

(ii) A Supplemental Guaranty duly executed and delivered by such Guarantor; and

(iii) Documents with respect to such Guarantor addressing the requirements set
forth in clauses (iv), (v) and (vi) of Section 5.1.

Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Subsidiary of the Borrower shall be a Guarantor and a Loan Party hereunder.

7.17. Release of a Guarantor.

(a) Notwithstanding anything in this Agreement to the contrary, in the event of
(i) the sale or other disposition of capital stock of any Guarantor if as a
result of such disposition, such Person ceases to be a Subsidiary of the
Borrower, (ii) a sale or other disposition of all or substantially all of the
assets of any Guarantor (other than to the Borrower or another Guarantor) or
(iii) a merger or consolidation of a Guarantor with a Person other than the
Borrower or another Guarantor, then such Guarantor (in the case of clauses
(i) and (ii) above) will be automatically and unconditionally released and
discharged from all obligations under any of the Loan Documents, the other
provisions of any of the Loan Documents and the Person acquiring such assets (in
the case of clauses (ii) and (iii) above) shall not be required to assume such
Guarantor’s obligations under the Loan Documents, the other provisions of any of
the Loan Documents or otherwise become a Guarantor, in each case without any
further action required on the part of the Administrative Agent, the Lenders,
the Borrower or any Guarantor; provided that such sale, disposition or other
transaction is otherwise in compliance with this Agreement. Nothing contained in
this Agreement or the other Loan Documents shall prevent any consolidation or
merger of a Guarantor with or into the Borrower or another Guarantor that is
permitted under this Agreement, or shall prevent any sale, lease, conveyance or
other disposition of all or substantially assets of a Guarantor to the Borrower
or another Guarantor to the extent permitted under this Agreement. Upon any such
consolidation, merger, or disposition, the guarantee given by such Guarantor
under the Guaranty Agreement shall no longer have any force or effect.

(b) In addition, the Borrower may designate any Guarantor as a Non-Loan Party;
provided that (i) the Borrower shall be in compliance with the covenants under
Sections 7.14 and 7.27 after giving effect to such designation; (ii) no such
Subsidiary shall be an obligor under any Publicly Traded Debt Securities or
Credit Facilities; (iii) no Unmatured Default under Section 8.2 or 8.6 and no
Default shall exist after giving effect to such designation; and (iv) the
Borrower shall deliver to the Administrative Agent a certificate, signed by the
chief financial officer, controller or chief accounting officer of the Borrower,
stating its election to make such designation and certifying that the
requirements of the foregoing clauses (i), (ii) and (iii) are satisfied. The
Administrative Agent is hereby authorized by the Lenders to execute such
documents reasonably satisfactory to it to evidence the release of such
Subsidiary from the Guaranty Agreement as the Borrower requests.

7.18. Inspection and Appraisal. At all reasonable times while the Borrowing Base
Requirement is in effect, upon the reasonable request of the Administrative
Agent and subject to Section 10.11,

 

-59-



--------------------------------------------------------------------------------

the Borrower shall, and shall cause each other Loan Party to, upon reasonable
notice, allow Administrative Agent and Lenders and their authorized agents to
inspect any of their properties, to review and make excerpts of reports, files,
and other records maintained in the ordinary course of business, and to discuss
the affairs, finances and accounts of the Loan Parties with their respective
officers from time to time, during reasonable business hours. Without limiting
the foregoing, the Borrower shall permit the Administrative Agent and the
Lenders and their authorized agents to enter upon the Inventory during normal
working hours and as often as they desire, for the purpose of inspecting or
appraising the Loan Inventory or the construction of the Dwelling Units.

Notwithstanding anything to the contrary in Section 10.6 below, (i) as long as
no Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for the expenses of any such inspections and appraisal and
(ii) the Borrower shall not be required to reimburse any Lender that is not the
Administrative Agent for the expenses of any such inspections or appraisals.

7.19. [Reserved].

7.20. [Reserved].

7.21. [Reserved]

7.22. Plans and Benefit Arrangements. Except to the extent a violation of the
following would not reasonably be expected to have a Material Adverse Effect
either individually or in the aggregate with all other violations:

(i) With respect to all Benefit Arrangements, Plans and Multiemployer Plans, the
Borrower and each member of the Controlled Group shall comply with all
applicable provisions of ERISA and any other Applicable Laws. The Borrower shall
not permit to occur any non-exempt Prohibited Transaction or Reportable Event
with respect to any Benefit Arrangement or any Plan. The Borrower and all
members of the Controlled Group shall make all payments required to be made
under any agreement relating to a Multiemployer Plan or a Multiple Employer Plan
or any Applicable Law pertaining thereto. With respect to each Plan, the
Borrower and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC (other than for PBGC premiums in the ordinary course
and without default), and (iii) shall not have asserted against them any penalty
for failure to fulfill the minimum funding requirements of ERISA.

(ii) No determination shall be made that any Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

(iii) Neither the Borrower nor any member of the Controlled Group shall
institute proceedings to terminate any Plan in other than a standard
termination.

(iv) The Borrower shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.

(v) The Unfunded Liabilities for all Single Employer Plans shall not exceed
$35,000,000.

(vi) Neither the Borrower nor any member of the Controlled Group shall incur any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any member of the Controlled Group shall be
notified by any Multiemployer

 

-60-



--------------------------------------------------------------------------------

Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA or is in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA, and no Multiemployer Plan or Multiple Employer Plan
shall be reorganized or terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Borrower and
all members of the Controlled Group shall pay when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.

(viii) Neither the Borrower nor any member of the Controlled Group shall
withdraw from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity is a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or incur a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA.

7.23. [Reserved]

7.24. Compliance with Environmental Matters. The Borrower will, and will cause
each other Loan Party to, (i) comply with all Environmental Laws applicable to
its operations and Properties, (ii) comply with and obtain and renew all
permits, licenses and other approvals required pursuant to Environmental Law for
its operations and Properties, and (iii) comply with all applicable requirements
of Environmental Law regarding investigation and clean-up of Releases of
Regulated Substances, except, in each case with respect to this Section 7.24, to
the extent the failure to do so would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect.

7.25. [Reserved]

7.26. Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in right of payment with all other Senior Indebtedness of the Loan
Parties and (b) prior in right of payment to all Subordinated Indebtedness.

7.27. Financial Covenants.

7.27.1. Leverage Ratio. The Borrower will not permit the Leverage Ratio at the
end of any fiscal quarter to be greater than 1.20 to 1.00.

7.27.2. Borrowing Base.

(i) If the Leverage Ratio as of the end of a fiscal quarter for which the
Borrower has or was required to deliver financial statements pursuant to
Section 7.1 (the earliest of such dates, the “BB Compliance Date”) equals or
exceeds 0.95 to 1.00, at any time on or after the BB Compliance Date through the
immediately following BB Compliance Date, the Borrower will not permit the
Borrowing Base (determined (A) as of the end of such fiscal quarter and set
forth on the Inventory Summary Report required to be delivered for such fiscal
quarter pursuant to Section 7.27.2 (ii) or (B) as of the end of any fiscal month
and set forth on the Inventory Summary Report for such fiscal month delivered
pursuant to the proviso of Section 7.27.2(ii)) to be less than the aggregate
principal amount of Senior Indebtedness (excluding Permitted Nonrecourse
Indebtedness and Permitted Purchase Money Loans) outstanding at any time during
such period, it being understood that if as of the end of the immediately
following fiscal quarter the Leverage Ratio is less than 0.95 to 1.00, this
Section 7.27.2(i) shall no longer apply from and after the related BB Compliance
Date until the immediately following BB Compliance Date (the “Borrowing Base
Requirement”).

 

-61-



--------------------------------------------------------------------------------

(ii) Borrower shall deliver to the Administrative Agent an Inventory Summary
Report in the form of Exhibit J and incorporated herein within fifty days after
the last day of each fiscal quarter in which the Leverage Ratio exceeds 0.95 to
1:00 as of the last day of such fiscal quarter; provided that Borrower may, in
its discretion, deliver an Inventory Summary Report as of the last day of any
fiscal month. The Inventory Summary Report shall reflect Inventory that Borrower
determines in good faith to designate as Loan Inventory. Upon Administrative
Agent’s receipt of the Inventory Summary Report, Administrative Agent may
conduct inspections or reviews of the subject Inventory that Administrative
Agent deems appropriate, at the expense of the Borrower, subject to the
reimbursement limitation set forth in Section 7.18.

7.28. Financial Contracts. No Loan Party will enter into or remain liable upon
any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the
Borrower and its Subsidiaries and other risks associated with the business of
the Borrower and its Subsidiaries and not for speculative purposes.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1. Any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.

8.2. (i) Nonpayment of principal of any Loan when due (including under
Section 2.1.3), or (ii) nonpayment of interest upon any Loan or of any fee or
other Obligations under any of the Loan Documents within five days after notice
(which notice may include a billing statement therefor) that the same is due.

8.3. The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents and, if such
breach is capable of cure, such breach is not cured within thirty days after
notice thereof given in accordance with Section 14.1 or after the date on which
any Senior Executive becomes aware of the occurrence thereof, whichever first
occurs. With respect to any breach of Section 7.27 of this Agreement, the
Borrower shall be deemed to have cured such breach prior to the expiration of
the cure period provided under this Section 8.3 if the Borrower delivers to the
Administrative Agent an updated Compliance Certificate or Inventory Summary
Report reflecting adjustments or other changes made since the last day of the
period subject to the related Compliance Certificate or Inventory Summary Report
that demonstrate compliance with the respective covenant or covenants in
Section 7.27 (if such adjustments or other changes had been made as of the last
day of such period).

8.4. Failure, after the lapse of any applicable grace periods, of any Loan Party
to pay when due any Indebtedness (other than (i) Permitted Nonrecourse
Indebtedness and (ii) guarantees of Indebtedness of Non-Loan Parties not to
exceed $100,000,000, to the extent and for so long as the payment obligation by
a Loan Party under such guarantee is being contested in good faith by
appropriate proceedings, and adequate reserves have been established therefor in
accordance with GAAP) aggregating in excess of $50,000,000 (“Material
Indebtedness”); or the default by any Loan Party in the performance (beyond the

 

-62-



--------------------------------------------------------------------------------

applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement or agreements under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of any Loan Party shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment and any repurchase upon an asset sale, casualty or condemnation or
receipt of equity or debt proceeds) prior to the stated maturity thereof; or any
Loan Party shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.

8.5. Any Loan Party shall (i) have an order for relief entered with respect to
it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.

8.6. Without the application, approval or consent of a Loan Party, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for such
Loan Party or any Substantial Portion of the Property of the Loan Parties, or a
proceeding described in Section 8.5(iv) shall be instituted against any Loan
Party and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

8.7. [Reserved]

8.8. The Loan Parties shall fail within 30 days to bond, pay or otherwise
discharge any one or more final judgments or orders for the payment of money
(other than in respect of Permitted Nonrecourse Indebtedness) in excess of
$50,000,000 in the aggregate (to the extent not covered by insurance provided by
an independent solvent third-party insurer who has been notified of such
judgment, order or decree and has not denied coverage), which are not stayed on
appeal or otherwise being appropriately contested in good faith.

8.9. (i) The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $35,000,000 or any Reportable Event shall occur in connection with
any Plan that results in a liability exceeding $35,000,000; (ii) a trustee shall
be appointed by a United States District Court to administer any Plan that could
reasonably result in a liability exceeding $35,000,000; (iii) any Plan or trust
created under any Plan of the Borrower or any member of the Controlled Group
shall engage in a non-exempt Prohibited Transaction which would subject the
Borrower or any member of the Controlled Group to a tax or penalty on Prohibited
Transactions imposed by Section 502 of ERISA or Section 4975 of the Code that
could reasonably result in a liability exceeding $35,000,000; (iv) the Borrower
or any member of the Controlled Group shall have been notified by the sponsor of
a Multiemployer Plan or Multiple Employer Plan that it has incurred withdrawal
liability to such Multiemployer Plan or Multiple Employer Plan in an amount
which, when aggregated with all other amounts required to be paid to
Multiemployer Plans or Multiple Employer Plans by the Borrower or any member of
the Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $35,000,000 or requires payments exceeding

 

-63-



--------------------------------------------------------------------------------

$15,000,000 per annum; (v) any of the Borrower or any member of the Controlled
Group shall incur liability to the PBGC in connection with the termination of
any Single Employer Plan that could reasonably result in a liability exceeding
$35,000,000; or (vi) the Borrower or any member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan or Multiple Employer
Plan that such Multiemployer Plan or Multiple Employer Plan is in reorganization
or is being terminated, within the meaning of Title IV of ERISA, if as a result
of such reorganization or termination the aggregate annual contributions of the
Borrower and the members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $35,000,000.

8.10. Any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release of any Regulated Substance, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii) or all such events in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

8.11. Any Change of Control shall occur.

8.12. Any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Guaranty Agreement, or any Guarantor shall
deny that it has any further liability under any Guaranty Agreement to which it
is a party, or shall give notice to such effect (except if such Guarantor is
being released from liability thereunder in accordance with the terms of this
Agreement or the Guaranty Agreement).

8.13. Any Loan Document shall fail to remain in full force and effect unless
released in accordance with the terms hereof.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1. Acceleration. If any Default described in Section 8.5 or 8.6 occurs and is
continuing with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs and is
continuing, the Required Lenders (or the Administrative Agent with the written
consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives. If, within 30 days after
acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans as a result of any Default (other than
any Default as described in Section 8.5 or 8.6 with respect to the Borrower) and
before any judgment or decree for the payment of the Obligations due shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

9.2. Amendments. Subject to Section 3.5 and the provisions of this Article IX,
the Required Lenders (or the Administrative Agent with the consent in writing of
the Required Lenders) and the Borrower may enter into agreements for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such agreement or any waiver
shall, without the consent of all of the Lenders adversely affected thereby (or
all of the Lenders, in the case of clauses (iii), (iv), (v) and (vi)):

 

-64-



--------------------------------------------------------------------------------

(i) Extend the final maturity of any Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate (whether by modification of the
Pricing Schedule or otherwise) or extend the time for payment of or forgive
interest or fees thereon (it being understood that no such extension,
forgiveness or reduction with respect to Loans of any Lender shall be deemed to
adversely affect the Loans of any other Lender); or

(ii) Extend the Revolving Credit Facility Termination Date or increase the
amount of the Revolving Credit Commitment of any Lender (except as agreed to by
such Lender pursuant to the provisions of Section 2.18) (it being understood
that no such extension or increase with respect to any Lender shall be deemed to
adversely affect any other Lender); or

(iii) Permit the Borrower to assign its rights under this Agreement; or

(iv) Change, directly or indirectly, the percentage specified in the definition
of “Required Lenders,” or change any provision that calls for consent, approval
or other action by the Required Lenders, all Lenders or any particular affected
Lender; or

(v) Amend this Section 9.2 or Section 12.1; or

(vi) Release any Guarantor, except as expressly permitted by this Agreement or
the Guaranty Agreement.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without its written consent. The Administrative Agent
may waive payment of the fee required under Section 13.2(b)(vii) without
obtaining the consent of any other party to this Agreement. Notwithstanding the
foregoing, with respect to amendments under Section 9.2(i) or (ii) requiring the
approval of all of the Lenders under a Revolving Credit Facility, if all Lenders
other than one or more Defaulting Lenders approve such amendment, the failure of
such Defaulting Lenders to approve such amendment shall not prevent such
amendment from becoming effective with respect to such Lenders approving such
amendment (it being understood that such amendment will not be effective with
respect to such Defaulting Lenders that do not approve such amendment).

9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

-65-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

10.5. Several Obligations Benefits of This Agreement. The respective obligations
of the Lenders hereunder are several and not joint or joint and several and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided,
however, that the parties hereto expressly agree that the Arranger (and, in the
case of the provisions of Section 10.6(b), any other Person indemnified by the
Borrower thereunder) shall enjoy the benefits of the provisions of Sections 10.6
and 10.10 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its, his or her own behalf and in its, his or her
own name to the same extent as if it, he or she were a party to this Agreement.

10.6. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arranger and their Affiliates (including the
reasonable fees, charges and disbursements of one firm of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and, subject to Section 7.18, administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) [reserved], and
(iii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of one firm of counsel for
the Administrative Agent (in addition to local counsel), the Lenders and after a
Default, other advisors and professionals retained by the Administrative Agent),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Arranger, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one firm of counsel for all Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by

 

-66-



--------------------------------------------------------------------------------

any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence, Release or threatened Release of Regulated
Substances on or from any Property currently for formerly owned or operated by
the Borrower or any of its Subsidiaries, or any other Environmental Liability
related in any way to any property or the operations of the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.6 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) To the extent that the Borrower for any reason fails to pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Total Revolving Credit Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 10.5.

(d) To the fullest extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable not later than 10 days
after demand therefor.

(f) Each party’s obligations under this Section 10.6 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

-67-



--------------------------------------------------------------------------------

10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

10.8. [Reserved].

10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.10. Nonliability of Lenders.

(a) The relationship between the Borrower on the one hand and the Lenders and
the Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent, the Arranger nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party. Neither
the Administrative Agent, any Arranger nor any Lender undertakes any
responsibility to the Borrower or any other Loan Party to review or inform the
Borrower or any other Loan Party of any matter in connection with any phase of
the Borrower’s or any other Loan Party’s business or operations. The Borrower
agrees that neither the Administrative Agent, the Arranger nor any Lender shall
have liability to the Borrower or any other Loan Party (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower, the Borrower
or any other Loan Party in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final and non-appealable judgment by a
court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent, the Arranger nor any Lender shall have any
liability with respect to, and the Borrower and each other Loan Party hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower or any other Loan Party in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

(b) Construction and/or Development. None of the Lenders or Administrative Agent
shall be liable to any party for (i) the development of or construction upon any
of the Inventory, (ii) the failure to develop or construct or protect
improvements on the Inventory, (iii) the payment of any expense incurred in
connection with the development of or construction upon the Inventory, (iv) the
performance or nonperformance of any other obligation of any Loan Party, or
(v) Lenders’ or Administrative Agent’s exercise of any remedy available to them.
In addition, Lenders shall not be liable to Borrower or any third party for the
failure of Lenders or their authorized agents to discover or to reject materials
or workmanship during the course of Lenders’ inspections of the Inventory.

(c) Dwelling Lots. Neither the Lenders nor Administrative Agent shall be liable
to any party for (i) the construction or completion of the Dwelling Units,
(ii) the failure to construct, complete, or protect the Dwelling Units,
(iii) the payment of any expense incurred in connection with the construction of
the Dwelling Units, (iv) the performance or nonperformance of any other
obligation of any Loan Party, or (v) Lenders’ or Administrative Agent’s exercise
of any remedy available to them. In addition, Lenders shall not be liable to
Borrower or any third party for the failure of Lenders or their authorized
agents to discover or to reject materials or workmanship during the course of
Lenders’ inspections of the Dwelling Lots.

 

-68-



--------------------------------------------------------------------------------

(d) Other Lenders. The obligations of each Lender under this Agreement are
separate and independent such that no action, inaction, or responsibility of one
Lender shall be imputed to the remaining Lenders. Borrower hereby waives any
claim or demand against each Lender as to the action, inaction, or
responsibility of another.

10.11. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel,
consultants, service providers and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (in which case such Person shall
promptly notify the Borrower, in advance, to the extent lawfully permitted to do
so); (c) to the extent required by Applicable Law or by any subpoena or similar
legal process (in which case such Person shall promptly notify the Borrower, in
advance, to the extent lawfully permitted to do so); (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions substantially
the same as those of this Section 10.11 (or as may otherwise be reasonably
acceptable to the Borrower), to (i) any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee or pledgee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.11; (h) to any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) (in which case such
Person shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
lawfully permitted to do so); (i) to any rating agency or the CUSIP Bureau when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) to the
extent reasonably necessary in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder to the extent reasonably necessary in connection with
such enforcement. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Advances. For the purposes of this Section 10.11,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or its or their
business, other than any such information that is publicly available to any
Administrative Agent or any Lender prior to disclosure by the Borrower or any of
its Subsidiaries other than as a result of a breach of this Section 10.11,
unless, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as not confidential.

10.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

10.13. USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

-69-



--------------------------------------------------------------------------------

10.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

10.15. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any agreement
or instrument that is a QFC (such support, “QFC Credit Support” and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without

 

-70-



--------------------------------------------------------------------------------

limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.15, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” shall mean any of the following:

i. a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

ii. a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

iii. a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1. Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Mizuho to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

11.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-71-



--------------------------------------------------------------------------------

11.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its obligations hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Laws, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may

 

-72-



--------------------------------------------------------------------------------

presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.5. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

11.6. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (not
to be unreasonably withheld or delayed) (provided no consent of the Borrower
shall be required if a Default or Unmatured Default under Section 8.2, 8.5 or
8.6 exists), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (not to be unreasonably withheld or delayed), appoint a successor
(provided no consent of the Borrower shall be required if a Default or Unmatured
Default under Section 8.2, 8.5 or 8.6 exists). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such

 

-73-



--------------------------------------------------------------------------------

time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.6 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

11.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

11.9. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.4, 4.7 and 10.6) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments

 

-74-



--------------------------------------------------------------------------------

directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 10.6.

11.10. Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.7, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amount
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective), whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 11.10. The agreements in this Section 11.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

11.11. Notice of Default. The Administrative Agent shall not be deemed to have
actual knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (other than a Default under Section 8.2) unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default” or that such notice is delivered pursuant
to Section 7.3 hereof. In the event that the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

11.12. [Reserved].

11.13. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles X and XI.

11.14. Arranger’s Responsibilities and Duties. The Arranger shall not have any
responsibilities hereunder in any capacity or be deemed to have any agency or
fiduciary relationship with the Borrower or any Lender.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1. Setoff. If a Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender or any such Affiliate, to
or for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or their respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a Lending Installation or
Affiliate of such Lender different from the Lending Installation or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

-75-



--------------------------------------------------------------------------------

12.2. Ratable Payments. If any Lender under a Revolving Credit Facility shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans under a Revolving
Credit Facility resulting in such Lender receiving payment of a proportion of
the aggregate amount of its Loans under any of the Revolving Credit Facilities
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in such Loans, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-76-



--------------------------------------------------------------------------------

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Participations.

13.1.1. Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.6(b)
with respect to any payments made by such Lender to its Participant(s).

13.1.2. Voting Rights; Participant Register. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.2 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.6 and 3.7 (subject to the requirements and limitations therein,
including the requirements under Section 3.7(g) (it being understood that the
documentation required under Section 3.7(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.2(b); provided that
such Participant (A) agrees to be subject to the provisions of Section 2.20 as
if it were an assignee under Section 13.2(b); and (B) shall not be entitled to
receive any greater payment under Sections 3.1 or 3.7, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent the participation was sold with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.1 as
though it were a Lender; provided that (A) such participation was sold with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed)
and (B) such Participant agrees to be subject to Section 12.2 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

-77-



--------------------------------------------------------------------------------

13.2. Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 13.1, or (iii) by way of pledge or assignment of a
security interest, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or its foreign equivalent; provided that no such pledge or
assignment under this clause (iii) shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.1 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations with respect to any
Series under this Agreement (including all or a portion of any Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment as to such Series and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the assigning Lender’s Revolving Credit Commitment as to
such Series (which for this purpose includes, without duplication, the Revolving
Credit Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Default or Unmatured Default under Section 8.2, 8.5 or 8.6 has occurred and is
continuing, the Borrower consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Series with respect to the Loan or the Revolving Credit
Commitment assigned.

 

-78-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed, it being understood that withholding consent for an assignment to any
Person that is not an Approved Bank shall not be deemed unreasonable) shall be
required unless (x) a Default under Section 8.2 or a Default or Unmatured
Default under Section 8.5 or 8.6 has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Person
that is a Lender under such Revolving Credit Facility, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Total
Revolving Credit Ratable Share. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

-79-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.1.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (solely to the extent of the provisions related
to such Lender), as to its commitment only, at any reasonable time and from time
to time upon reasonable prior notice.

13.3. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or assignee or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Borrower and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.

ARTICLE XIV

NOTICES

14.1. Notices.

(a) Except as otherwise permitted by Section 2.12, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (x) (i) in the case of the Borrower, at the address(es) or
facsimile number(s) set forth on its signature page hereof and (ii) in the case
of the Administrative Agent, at Mizuho Bank, Ltd., 1800 Plaza Ten, Harborside
Financial Center, Jersey City, New Jersey 07311-4098, Attention: Maria Sherry,
Facsimile: (201) 626-9935, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section during the applicable recipient’s
normal business hours and confirmation of receipt is received, (ii) if given by

 

-80-



--------------------------------------------------------------------------------

mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, (iii) if sent to an email
address, upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), (iv) if posted to an Internet
or intranet website, upon the deemed receipt by the intended recipient during
the recipient’s normal business hours, at its e-mail address as described in the
foregoing clause (iii), of notification that such notice or communication is
available and identifying the website address therefor or (v) if given by any
other means, when delivered at the address specified in this Section; provided
that notices to the Administrative Agent under Article II shall not be effective
until received during its normal business hours.

(b) So long as Mizuho or any of its Affiliates is the Administrative Agent, such
materials as the Borrower and the Administrative Agent may agree in their sole
discretion shall be delivered to the Administrative Agent in an electronic/soft
medium in a format acceptable to the Administrative Agent and the Lenders by
e-mail at LAU_Agent@mizuhocbus.com. The Borrower agrees that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (other than any Borrowing
Notice, Competitive Bid Quote Request, Rate Option Notice, request for
conversion or continuation of any Advances or notices constituting service of
process or relating to legal process) (collectively, the “Communications”)
available to the Lenders by posting such notices on Debtdomain, IntraLinks,
SyndTrak or a substantially similar electronic system (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) no Agent Party (as defined below) warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
indirect or consequential damages, losses or expenses (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final and non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that, if requested by any Lender, the Administrative Agent
shall deliver a copy of the Communications to such Lender by e-mail or
facsimile. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address(es) to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address(es)
as such Lender shall instruct. The Administrative Agent agrees that it will,
upon any Lender’s reasonable request, furnish materials posted on the Platform
to such Lender in hard copy to such Lender’s address set forth on the signature
pages hereof.

 

-81-



--------------------------------------------------------------------------------

(d) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

14.2. Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 5.2, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

15.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

16.2. CONSENT TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLE AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTRY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLE AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO

 

-82-



--------------------------------------------------------------------------------

THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

16.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.4. WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 16.2. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

16.5. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 14.1 NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

16.6. ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Revolving Credit Commitments,

 

-83-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Revolving
Credit Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Revolving Credit Commitments
and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement,
or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

 

-84-



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
a fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Revolving Credit Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Revolving Credit Commitments or this Agreement.

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Revolving Credit Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Revolving Credit Commitments for an amount less than
the amount being paid for an interest in the Loans or the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

[Signature Pages Follow]

 

-85-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

D.R. HORTON, INC.

By:   /s/ Bill W. Wheat   Name: Bill W. Wheat   Title: Executive Vice
President & Chief Financial Officer

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

C. Richard Dobson Builders, Inc.   DRH Regrem XVII, Inc.   Western Pacific
Housing – McGonigle Canyon, LLC CH Investments of Texas, Inc.   DRH Regrem
XVIII, Inc.   Western Pacific Housing – Mountaingate, L.P. CHI Construction
Company   DRH Regrem XIX, Inc.   Western Pacific Housing – Norco Estates, LLC
CHTEX of Texas, Inc.   DRH Regrem XX, Inc.  
Western Pacific Housing –Pacific Park II, LLC Continental Homes, Inc.   DRH
Regrem XXI, Inc.   Western Pacific Housing – Park Avenue East, LLC Continental
Homes of Texas, L.P.   DRH Regrem XXII, Inc.  
Western Pacific Housing –Park Avenue West, LLC Continental Residential, Inc.  
DRH Regrem XXIII, Inc.   Western Pacific Housing – Playa Vista, LLC D.R. Horton
– Colorado, LLC   DRH Regrem XXIV, Inc.   Western Pacific Housing – River Ridge,
LLC D.R. Horton – CHAustin, LLC   DRH Regrem XXV, Inc.  
Western Pacific Housing –Terra Bay Duets, LLC D.R. Horton – Crown, LLC   Walker
Drive, LLC   Western Pacific Housing –Torrey Meadows, LLC D.R. Horton – Emerald,
Ltd.   D.R. Horton—Iowa, LLC   Western Pacific Housing – Torrey Village Center,
LLC D.R. Horton – Georgia, LLC   D.R. Horton—Highland, LLC   Western Pacific
Housing – Windemere, LLC D.R. Horton – Indiana, LLC   D.R. Horton—Terramor, LLC
  Western Pacific Housing, Inc. D.R. Horton—Permian, LLC   DRH Southwest
Construction, Inc.   Western Pacific Housing Management, Inc. D.R. Horton –
Regent, LLC   DRH Tucson Construction, Inc.   WPH-Camino Ruiz, LLC D.R. Horton –
Schuler Homes, LLC   HPH Homebuilders 2000 L.P.   D.R. Horton – Texas, Ltd.  
KDB Homes, Inc.   D.R. Horton – WPH, LLC   Lexington Homes—DRH, LLC   D.R.
Horton, Inc. – Birmingham   Meadows I, Ltd.   D.R. Horton, Inc. – Chicago  
Meadows II, Ltd.   D.R. Horton, Inc. – Dietz-Crane   Meadows VIII, Ltd.   D.R.
Horton, Inc. – Greensboro   Meadows IX, Inc.   D.R. Horton, Inc. – Gulf Coast  
Meadows X, Inc.   D.R. Horton, Inc. – Huntsville   Melody Homes, Inc.   D.R.
Horton, Inc. – Jacksonville   Pacific Ridge – DRH, LLC   D.R. Horton, Inc. –
Louisville   Schuler Homes of Arizona LLC   D.R. Horton, Inc.– Midwest   Schuler
Homes of California, Inc.   D.R. Horton, Inc. – Minnesota   Schuler Homes of
Oregon, Inc.   D.R. Horton, Inc. – New Jersey   Schuler Homes of Washington,
Inc.   D.R. Horton, Inc. – Portland   SGS Communities at Grande Quay L.L.C.  
D.R. Horton, Inc. – Torrey   SHA Construction LLC   D.R. Horton BAY, Inc.   SHLR
of California, Inc.   D.R. Horton CA2, Inc.   SHLR of Nevada, Inc.   D.R. Horton
CA3, Inc.   SHLR of Washington, Inc.   D.R. Horton CA4, LLC   SRHI LLC  
D.R. Horton Cruces Construction, Inc.   SSHI LLC   D.R. Horton LA North, Inc.  
Vertical Construction Corporation   D.R. Horton Los Angeles Holding Company,
Inc.   Western Pacific Housing – Antigua, LLC   D.R. Horton Management
Company, Ltd.   Western Pacific Housing –Broadway, LLC   D.R. Horton Materials,
Inc.   Western Pacific Housing –Canyon Park, LLC   D.R. Horton Serenity
Construction, LLC   Western Pacific Housing – Carrillo, LLC   D.R. Horton VEN,
Inc.   Western Pacific Housing – Communications Hill, LLC   DRH Cambridge Homes,
LLC   Western Pacific Housing – Copper Canyon, LLC   DRH Construction, Inc.  
Western Pacific Housing – Creekside, LLC   DRH Regrem VII, LP   Western Pacific
Housing – Lomas Verdes, LLC   DRH Regrem XII, LP     DRH Regrem XIV, Inc.    
DRH Regrem XV, Inc.     DRH Regrem XVI, Inc.    

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

By:   /s/ Bill W. Wheat   Name: Bill W. Wheat   Title: Executive Vice
President & Chief Financial Officer

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.
as Administrative Agent and Lender

By:   /s/ Donna DeMagistris   Name: Donna DeMagistris
  Title: Authorized Signatory

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.,

as a Lender

By:   /s/ Nadeige Dang   Name: Nadeige Dang   Title: Executive Director

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

  U.S. BANK NATIONAL ASSOCIATION,
as a Lender By:   /s/ Sergio Reyes   Name: Sergio Reyes   Title: Senior Vice
President

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A.,
as a Lender By:   /s/ Thomas W. Nowak   Name: Thomas W. Nowak   Title: Vice
President

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ J. Richard Litton   Name: J. Richard Litton   Title: Senior Vice
President

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch,
as a Lender By:   /s/ PETER KUO   Name: PETER KUO   Title: AUTHORIZED SIGNATORY

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

  BANK OF THE WEST
as a Lender By:   /s/ David Vazquez   Name: David Vazquez   Title: Director

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

  Citizens Bank, N.A.,
as a Lender By:   /s/ Doug Kennedy   Name: Doug Kennedy   Title: Senior Vice
President

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,
as a Lender By:   /s/ Casey L. Stevenson   Name: Casey L. Stevenson   Title:
Vice President

 

If a second signature is required By:       Name:   Title:

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

  Regions Bank,
as a Lender By:   /s/ Randall S. Reid   Name: Randall S. Reid   Title: Senior
Vice President

 

If a second signature is required By:       Name:   Title:

 

[Signature Page to D.R. Horton 364-Day Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

    

Level I

  

Level II

  

Level III

  

Level IV

  

Level V

              

Leverage

Ratio

   £ 0.20x    > 0.20x and £ 0.35x    > 0.35x and £ 0.50x    > 0.50x and £ 1.00x
   >1.00x

Applicable

Eurodollar Margin

   1.75%    1.875%    2.00%    2.25%    2.50%

Applicable Base

Rate Margin

   0.75%    0.875%    1.00%    1.25%    1.50%

Applicable

Fee Rate

   0.350%    0.375%    0.400%    0.425%    0.475%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.4 or

Section 7.1(i) or (ii).

“Level” means the level (whether I, II, III, IV, or V) in the foregoing table
that corresponds to an applicable item in any other column in the foregoing
table. For purposes of comparing Levels, Level I is referred to as the lowest
Level and Level V as the highest Level.

“Pricing Level” means, with respect to each Applicable Rate, at any date, the
Level in the foregoing table that corresponds to the current Level of the
Leverage Ratio.

Each Applicable Rate shall be determined in accordance with the foregoing table
based on the then current Pricing Level; provided that prior to the delivery of
the first Compliance Certificate after the Closing Date under Section 7.1(iv),
the Pricing Level will be at Level I. Adjustments, if any, in each Applicable
Rate resulting from a change in the Leverage Ratio shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five (5) days after such Financials are so delivered, each Applicable Rate shall
be at the highest Pricing Level set forth in the foregoing table.



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Revolving Credit Lender    Revolving Credit Commitments

Mizuho Bank, Ltd.

    

JPMorgan Chase Bank, N.A.

    

U.S. Bank National Association

    

Bank of America, N.A.

    

PNC Bank, National Association

    

The Toronto-Dominion Bank, New York Branch

    

Bank of the West

    

Citizens Bank, N.A.

    

Comerica Bank

    

Regions Bank

    

TOTAL:

   $375,000,000